CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 1 Of 46

iw.»

     

Debtor 1 GERALD ALEXANDER

 

Firel Narne M|dd?e Name test Name
n¢'lT- ser /e'
oebtorz viz dell ;;£ Plii l?i 29
(Spouse,i!tiling) nerName Mualaname Lasmame "` '

 

  

 

united states Bankruptcy conn for me: Southem mistrial of indiana " `1`15-§“
§l"j‘ , if »' _,=»-»~0".>'- “ \ - W."."“ _ 7 . .' . .
casenumber §."T F§ 551 c inv §'»~ ingsz §§ _ i,§t\ecklfthlsls an
ilfmmm) ` amended filing

 

Official Form 1068um
Summary of Your Assets and liabilities and Certain Statistical Information 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

   

Summarlze Your Assets

 

 

 

 

 

 

 

  

Y°“" §§Séls . -' n _., j' z
Va_lue_ _ofwhai_ you own
1. Schedule A/B.' Pmperlj/(Ofi'icial Form lDEAfB) n
1a copy rsne 55, rural real estate from schedule A/B .......................................................................................................... $ -__0_'9§
1b. Copy line 62, Total personal property. from Schedule A/B .................................................................. 5 2»500-00
1c. Copy line 63, Tola| of all property on Schedule A/B $ 2'800_00
n Summarize Your Liabilities
isn lavine

§A'b¢v"!§vq§' °w_e
2. Schedule D: Creditors Who Heve Claims Secured by Property {Otl“¢cial Form 1060)

 

 

 

 

 

 

 

2a. Copy the total you listed in Co|umn A, Amount of claim, at the bottom of the last page of Parl 1 of Scheduie D ............ $'__-"~___OM
3. Scheduie E/F: Creditors Who Have Unsecured Cialms iOlfccial Form 106E!F) 0 00
3a. Copy the total claims from Part 1 (priorily unsecured claims) from line 6a of Scheduie E/F ............................................ $ `
ab. Copy the total claims from Part 2 (nonpriority unsecured claimed from line 6j of Sahedule E/F + $ 51’050_00
Your coral liabilities $ 51'050-00
' Summarlze Your income and Expenses
4. Schedule l.' Your lncome [Official Form 1060 380 00
Copy your combined monthly income from line 12 of Schedule l $ `
5. Schedule J: Your Expenses (Ofiicial Form 106.1)
Copy your monthly expenses from line 22<: of Schedule J .................................................................................................... $ 1'210‘00

 

 

Oliicial Form 1DESurn Summary of Your Assets and Liabllities and Certaln Statistlcal information page 1 of 2

 

 

CB_S€ 19-00056-RL|\/|-7 DOC 10 Fi|€d 01/22/19 EOD 01/22/19 12139152 PQ 2 Of 46
l l Ijehlorl GERALD _ ALEXANDER Case number rimin

Flrst Nama Middle blame Last Nama

»r

Answer These Questions for Administratlve and Statlstical Records

 

 

6. Are you filing for bankruptcy under Chapters ?, 11, or13?

m No. You have nothing to report on this part of the iorrn. Check this box and submit this form lo the court with your other schedules

m Yes

7. What kind ci debt do you have?

 

 

Your debts are primarily consumer debts Consumer debts are those “incurred by an individual primarily for a personal,
famiiy, or household purpose." 11 U.S.C. § 101(8). Fill out lines B-Bg for statistical purposes 28 U.S.C. § 159.

a \'our debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Stafement of Your Current Monthly lncome: Copy your total current monthly income from Ol’ficial
Form 122A-1 Line 11; oR, Form 1223 Line 11; oR. Form izzo-1 Lirre 14. $ 380.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

random

 

lien ran-4 insureds easier `¢v_é`f¢lr.<>firi"s '

 

9a. Domeslic support obligations (Copy line Ba.) $___”______M

Qb. Taxes and certain other debts you owe the government (Copy line Sb.) $ 0-00

3 0.00

Qc. Claims for death or personal injury while you were intoxicated (Copy line Bo.)

 

ed. student roans. (copy line sr.) s 34»090-90
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0_0[)

priorin ciaims. (Copy line Eg.) __”""'””“““_
Qf. Debts to pension or profit-sharing plans, and other similar debtsl (Copy line Bh.) + $ 0.00
Bg. Total. Acld lines 9a through 9i. $ 34,090-00

 

 

 

 

 

Ofiiclal Form 1063um Summary of Your Assets and Liabilities and Certaln Statistical information page 2 of 2

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19

Debior 1 GE RALD

ALEXANDER

 

Hrst Neme Middle Nema

Debior 2

Leal blame

 

(Spouse, if hilng} Flrer pierce Middle Nema

Lerrt Nema

Unlled States Bankruptcy Court for the: Southern District of indiana

Case number

 

 

 

    

v

z
l
r
l
l
r
i
r
l
§
l
l
l
l
t
l
l
l

 

Officia| Form ‘iOSA/B

 

Schedule AIB: Property

EOD 01/22/19 12239:52 PQ 3 Of 46

iii check irrhis is an
amended filing

12115

 

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible lt two married people are filing together, both are equally
responsible for supplying correct information. lf more space ls needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number llf known). Answer every question.

Describe Each Restdence, Building, Land, er Dther Real Estate You Ovirn or Have an interest in

 

El no core Pan 2.
F;l Yes. Where ls the property?

1.1.

 

Street address if availabler or other description

 

 

Staie ZlP Code

Cliy

 

Courrty

if you own or have more than one, list here:

1.2.

 

Street address. if available, or other description

 

 

City Stale Z|F' Code

 

County

Offlcial Form 106AIB

§ 1. Do you own or have any legal or equitable interest in any restdence, building, land, or similar property?

What is the property? Checlt all that apply.
m Single-family horne

Cl Duplex or multi-unit building

E;I Condomlnium or cooperative

g Manufactured or mobile home

g Land

m investment property

m Timeshare

m Olher

 

Who has an interest in the property? Cneck one
E] benton urin

13 Debior2 only

g Debior 1 and Debior 2 only

C] At least one of the debtors and another

other information you wish to add about this ltem, such as local

property identification number:

nine desire isoir¢a_"¢riirir§ credentials rid
'..l_he_arnount of__any'secured claims `on'.Schedule_
..Cr€ili¢rs=-Wl'°.b‘avsCl_alm_$j§ecuredjbr_l.°rsp_erf)r-

Current value of the Current value of the

 
    

entire property?
$ $ l

portion you own?

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see insiruclions)

 

What is the propeny? Checir all that apply.
D Slngle-farnily home

n Duplex or melli-unit building

El Condominium or cooperative

5 llllanufsclured or mobile home

a Land

n investment property

a 'i"rrneshare

a Other
Who has an interest in the property? Checlr cne.
m Debior 1 only

g Debior 2 only

cl Debior 1 and Debt0r2 only
§ At least one of the debtors and another

 

Other information you wish to add about this item, such as local

property identification number:

coincidence secured:¢i§irns"'di exemprrq`ns'. l_:=ur
'__the amount or_any_ secured claims on_Scl_redule D_:_
'- Qredi_t_ors lr_l(lio Have'Ciaim_s Sec_uredby l_=.froperly

Currant value of the Current value of the

        

entire property?
$ $

portion you own?

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties. or a lite estate), if hnown.

 

a Checlr if this is community property
(see instructions)

 

Schedule AlB: Property

page 1

 

 

 

l
l
l
l
l
l
l

 

 

 

 

 

Ca§e 19-00056-RLl\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 4 Ol 46
Debior 1 ERALD ALEXANDER Case number iranian
Firiit NB|T|B Mlddie Namo Lasi Narne
What 13 the P\'°PBI'W? Check an that BPPW' § Do not deduct secured claims or exemptions Put
C| ging|e,;am"y home '_-the amount of any secured claims on Schedu_ie D:'
1.3. ereditors iii/ho l-_iev_ _C_la_ims §ecur_ed_ by Pmperty

Street address, if availabler or other description

 

 

city slate zlP code

 

County

2. Add the dollar value of the portion you own for ali of your entries from Part 1, including any entries for pages
you have attached for Part: 1. Write that number here. ...................................................................................... *)'

Describe Your \Iehicles

ill Dupsex or melli-unit building

 

g sondom]mum or cooperative Current value of the Current value of the

 

 

§

l

n Nlanufaciurecl or mobile home entire propeny? portion you own? §

El Land $ $ §

m investment properly §

m -n h re Describe the nature of your ownership
m mea a interest (such as fee simple, tenancy by
O"‘er the entireties, or a life estate), if known.

 

Who has an interest in the property? Checl< one.

a Debiori only

a Debtor 2 only

El centum and Debior 2 only

cl At least one of the debtors and another

Cl Checit if this is community property
(see lnstructlons)

Other lnfonnation you wish to add about this item, such as local
property identification number:

 

 
  
 

 

5 0.00 _

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehicle, also report it on Scheduie G: Execulary Conlracts and Unex,oired Leases.

3. Cars, vans, trucks, tractors. sport utility vehicles, motorcycles

Cl No
iii Yes
3.1. Nlake: FORD
mr CROWN v
Year: 1992
100000

Approximate mileage:

Other information:

 

 

 

 

|f you own or have more than one, describe here:

3_2_ Mai<e:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

Otiicial Forn'l 106NB

:Do not deduct secured claims `or exemptions P_ut
_'the amount of any secured claims orr Sché_d_'u_le D' ' i'

Who has an interest in the property? Check one.
m Debiort only

Cl Debior 2 only

a Debior 1 end Debt0r2 only

g At least one of the debtors and another

 

7 Current value of the Current: value ot the l
entire property? portion you own?

El Checit if this is community property (see $ 300`00 $ 300`00 §-

instructions)

 

   

who has an lnterest in the P"°Party? shack °ne- § :Do not deduct secured claims or exemptions-Pu- _

o al ,,,,Wv:°ec“e,l,,
§ :::§:: ;:g Debior 2 amy § Current value of the Current value of the
m At least one of the debtors and another entire property? portion you own?

 

 

 

a Check if this is community property (see
instructions)

Schedule AiB: Property page 2

 

CaSeF§|_pS`BL-SOOBG-RL|\/|J DOC 10 LE)(J|L|\:i|edR 01/22/19 EOD 01/22/19 12. 39. 52 PQ 5 Of 46

 

 

   

 

 

 

 

 

 

 

 

 

Debior 1 Case number emma
Flmt Namo Middlo blame tool NamaA

§ 3.3_ Make: wh° has an '“te"est "' the Pr°peny? Check °“e' - 310 nvf.deduct_sscured clelms_.o_r`oxempllons._Pot .- §

l . _`°°__ j- e amount of any secured claims on Schedule__ D:

§ Model: a Debt°r 1 only ` ' l{l/lro Have Clelrns Secured b§§ Pmperty

l . L_.i Debior 2 only - - ,» .

§ Y°a" “-_ l:l never 1 and seem only §l:§:;nfr;al:§;;fhe C:rr§§€;r:v:§u§;§§he

§ Appr°x[mata m'leage: __- g At least one of the debtors and another p p p y

§ Other lnfonnation:

§ EJ check irons rs community property (see $ $

§ instructions)

§

.E

§ 3_4_ Make: Who has an Interest in the property? Check one

§ Mode|: m Debtor‘l only

§ t m Debior 2 only - --

§ Ye'°“' --~ IZI never 1 and moore amy §:§irr;"fr\;a'::w<§fhe C;'rr§§::t v:l'|u:;;§he §

§ App"°)“male m“eage: ___-_- l:l At least one of the debtors and another p p p y §

§ Olher information.' §
ci Check if this is community property (see $ $ §

instructions)

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal waleroraft, fishing vessels, snowmobiles, motorcycle accessories

mold

    

 

 

Cl ¥es
§ 4_1_ Make: Wh° has an interest m the P¥°peny? Che°k °“e- __Do not deduct secured claims _or exemptrons Put.
z Mode§: El Debior 1 only
n Debior 2 only g
Year: m D m 1 d D m 2 l . ,,
, , _ a or an e °r °n y Current value of the Current value of the 11
0“"9" mf°"mat'°"» m At least one of the debtors and another entire property? portion you own?
m Check if this is community property (see $ $

 

 

 

l
1
§
lnsiruotlons) l
l
l
l

lf you own or have more than one. list here:
Who has an interest ln the property? check one

 

 

 

 

 

 

 

4_2_ Malre:
Model: Cl Debtor1 only 7 n n n 7 n

Cl Debtor2 only ` ' ' -- ~
z Year: m Debior 1 and Debtor 2 only Current value of the Curr_ent value of the
Omer inf°m"a“°": cl At least one of the debtors and another entire property? portion you own? `
a Chuck if this is communiw property (see $ $ §
instructions) 5

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entrles for pages $ 300_{)(]
you have attached for Part 2. Write that number here -) _'““‘““““““

 

 

 

 

Offlcla| Form 1 OBAIB Schedule NB: Property page 3

 

CaSe 19- 00056- RL|\/|- 7 DOC f|_OE xAFiledR 01/22/19 EOD 01/22/19 12. 39. 52 PQ 6 Of 46

Debior 1 Case number cream
Firs! Name Mlddie Na;ne Lest Nama

`:' Describe ¥our Personal and l-louseho!d Items

 

 
  
  

 

 

-. eschbacervesseth"tésai'_¢r`;equievié§ihier§sr iii snr`o"f the ibi_l§§vins`iie`m`s?'

   
 

-: portion"you o`wn? " .
_D_o not deduct secured claims
`- ':¢_or exemptions ' _ -§

       

l

§ 6. Househotd goods and furnishings t
§ Exampies: Major appliancesl furniture, iinens, china, kitchenware l
§ a No §
m Yes~DeS°'ibe-~-"~~ HOUSEHOLD FURN§SH¥NGS $ 1,000.00

 

 

 

 

7. Electronics

Examp!es: Teievlslons and radios; audio, video, stereo, end digital equipment; computersl printers, scanners; music
collections; electronic devices including cell phones, cameras, media piayers, games

m No
a Yes. Dascr'lbe .......... . HOUSEHOLD ELECTRON§CS § $ 500.[)0

 

 

 

B. Coilectibtes of value

Examples: Aoiiques and tigurines; psiniings, prints, or other artwori<; books, pictures or other art objecls;
siamp, coinl or baseball card colieclions; other collections memorabiiia, coliectibies
m No

El Yes. Describe. .........§l § $
Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment bicycles, pool labies, golf ciubs, skis; canoes
and kayaks; carpentry tools; musicai instruments

 

 

.‘°

m No u
n Yes.Describe.......... § $

 

 

 

10. Firearms
Examples: Pistots, rifles, shotguns, ammunition, and related equipment

m No _ uuu_, _ u___..w_ _ uu_uu, u
m Yes. Describe .......... _ § $

 

 

 

11.Ciothes
Examp!es: Everyday clothes, furs, leather ccats, designer wear, shoes, accessories

m No ,
¥es. Describe.......... CLOTH[NGS § 5 1,000.00

 

 

12.Jewelry

Exemples: Everydey jewelry, costume jewelry, engagement rings, wedding rings, heirioom jewelry, watches, gems,
goid, silver .

 

m No ~
a Yes. Describe.......... v§ $

13. Non-farm animals
Exemples: Dogs, cats, birds, horses

m No n l
0 Yes. Describe.......... $ l

 

 

 

 

 

 

' 14.Any other personal and household items you did not already tist, including any health aids you did not list

 

cl No w .........
El Yes. Give specific $
information ___________

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

$w_M
for Part 3. Write that number here ~)

 

 

 

 

OfEcial Form 106NB l Schedu|e AIB: Property page 4

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 Pg 7 Of 46
-RALD ALEXANDER

Case number (lrknawn:

¢Debtor 1

 

First Name M!d€|ln Name t_ast Name

   

` Describe Your Financiat Assets

 

"c§l`{§¢t§.vaiqé~¢i`jche "
_ort:lon you-own?. . -“ `

` Do.y_ou o_\:.v_n:o_r_ ha\ie anyt§gal or'_e.g'ultahle:inte_rest`_tn anyof ' ne followingfit_ ..
ii ii ' § _chél`u§cuci-secu§éu_¢l_simsi*?§

   
   
 

 

     

§ ia.cash
§ Examples: Money you have in your wattet, in your home, in a safe deposit box, and on hand when you tile your petition ‘
§ m No

§ li'.Deposlls of money
§ Examp!es: Checklng, savings, or other tinancial accounts; certificates of deposit; shares in credit unlons, brokerage houses,
l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l and other similar institutions lf you have multiple accounts with the same institution, list each.
No
cl Yes ..................... ' institution name: ,
l
17.1. Checklng account: $ §
17.2. Checking account $ §
1?.3. Savings account: 5 §
§
§ 17.4. Savings account s §
§ 17.5. Certiticates of deposit $ §
§
1?.6. Other tinancia| account $ §
§ 1`»'.7. Other tinancia| account $ §
§
1?.8. Other financial account 3 §
l 1?.9. Other llnanc|al account: $ §
l
z l
§
l
18. Bonds, mutual funds. or publicly traded stocks §
§ Examples: Bond funds, investment accounts with brokerage tirms, money market accounts §
§ l
m No l
n Yes................. institution or issuer name:
19. dion-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
§ an LLC, partnership, and joint venture
No Name ofentity: % ofownership; §
§:l Yes. lee specific ' _ U°/o % $ ’
information about ' "` " Oo/
them ° % $
, _ _ _ _ . 1

 

Ofticiai Form 106AIB Schedute NB: Property page 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 19-00056-RLl\/l-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 8 Of 46
Debior 1 GERALD ALEXANDER Case number ransom
Firet Name Midd|e Name Las'i Name
20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotr'sbie instruments include personal checks, cashiers‘ checks, promissory notes, and money orders.
Non-negotlabie instruments are those you cannot transfer to someone by signing or deilvering them.
§ m No
L_.l Yes. Give specific |SSu€Fnamei
information about
them $
$
$
21. Retirement or pension accounts
§ Examp!es: interests in iRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
E:l Yes. List each
account separately. 'l`ype ofacoount: ‘ institution name:
§ 401(k) or similar plan: $
§
` \ Penslon pian: $
iRA: $
Retirement account: $
Kecgh: $
Additionat account $
§ Additionai account $
t
§ 22.Security deposits and prepayments
Your share cf all unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
m No
El Yes .......................... institution name orindrviduai:
Etectnc: 3
Gas: $
Heating oii: $
Security deposit on rented unit: $
§ Pfepai(f rean $
i
‘ Teiephone: $
Water: $
§ Rented furniture: $
§ Other: $
l
§
§ 23.Annuities (A contract for a periodic payment ot money to you, either for lite or for a number of years)
§ No
l
§ n Yes issuer name and description:
§ s
s
Officiai Form 106NB Schedule NB: Property page 6

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 9 of 46
' l?ebtorl GERALD ALEXANDER Case number prmmi

Fll§l NB!¥ID Mlddla NBmE La§t NBl'llB

 

24. lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program
26 u.s.c. §§ 530(\))(1}, 529Arh), and 529rb)(1).
ill No

m yes lnstilution name and description Separately tile the records of any interests.‘|i U.S.C. § 521(<:):

 

 

 

§ 25.Trusts, equitable or future interests in property |other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

§ |:l Yes. Give specific
information about them.... 5

§
§
l
§
l
s
g l
l
l
1
l
i
l
)
l
l
l

 

 

 

 

l

26. Patents, copyrightsl trademarks trade secrets, and other intellectual property
Examp!es: internal domain names, websites, proceeds from royalties and licensing agreements

m No
a Yes. Give specific iv

information about llaem....

 

'$

27. Licenses, franchises, and other general intangibles
z Examples: Building permits, exclusive licenses cooperative association hotdlngs, liquor licenses, professional licenses

ENo

a Yes. Give specific
information about them_... $ l

 

 

 

 

   
  

 
  
  

consistent §r_.iv_
Partien-!sil__bwh?
_Do_no_t deduct secured

Myppewdiy?

 

  

 

 

 

 

 

 

 

 

 

 

 

 

. pelm§_er.eke_mi'>tiorlS-_ l __ __ l
28.Tax refunds owed to you
§ w No
§ El Yes. Give specific infonnation Federak $
about then'l, including whether
you already liled the returns Stele: $ l
and the tax years.
Local:
l
i
l 29. Famlly support
Examples: Past due or lump sum alimony, spousal supportr child support, maintenance divorce settlement property settlement
m No
El Yes. Give specith information............._
Al|mony: $
Melntenanoe: $ §
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Exemples: Unpaid wages disability insurance payments disability benefits, sick pey, vacation pay, workers‘ compensation
Social Security benet`tts; unpaid loans you made to someone else
il No
[:.l Yes. Give specific information..............
$

 

 

 

 

l ,,,, __,________

 

Oflicla| Form lGBNB Schedule AIB: Property page 7

l CaSe 19-00056-RLi\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 10 Of 46
Debior 1 GERALD ALEXANDER Gase number memo

Firsl Name Middlo Name Last Name

 

 

31. interests in insurance policies §
Exampies: Hea|tli, disability, or life insurance; health savings account §l-lSA); credit, homeowners or reuters insurance

mNo

a Yes‘ Name the insurance °'§’mpany Company namer Beneiiciary: Siirrenderor refund value:
of each policy end list its value

 

 

32. Any interest ln property thatis due you from someone who has died §
if you are ihe beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive §
properly because someone has died.

No
L_..l Yes. Give specific information ..............

 

 

 

33. C|airns against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

misc

[.] Yes. Describe each claim. §
$

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

a ‘i'es. Describe each claim. §
eeeeeeee 5

 

 

 

35. Any financial assets you did not already list

E No vi
Cl Yes. Give specific information ............ s

 

 

 

 

ae. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ") 5

 

 

_P`_arfh 5= Descrihe Any Business»Related Property You Own or i-lave an interest tn. Ltst any real estate in Part 1. §

 

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Fart 6.
El vas. soto line 33.

`Cu-`rre:i`\'t:value:oflthe
P°~n.i '.'-yq.";°‘_~
bo ii"oi deduct secured ci

 

  
    
 

 

aims §

 

 

 

or__e:`)_iem_ptions: § -e
sa.Accounts receivable or commissions you already earned
L._..l No
_ ........ §
l;l Yes. Describe ....... § §

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers software modems, printers, copiers, tax machines rugs, telephonesl desks, chairs, electronic devices

cl No
m Yes. Describe....... $

 

 

 

 

 

 

 

Officiai Form 106Ai'B Schedu|e AfB: property page 8

CaSe 19-00056-RLi\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 11 Of 46
'Debtorl GERALD ALEXANDER Case number nimmo

Flist Name Middle Name l.asi Name

 

 

40. llllachinery, flxtures, equipment, supplies you use in business, and tools of your trade

§ U No _
§ m Yes. Describe ....... §§

 

 

 

 

_; 41tlnventory
§ Cl No _
a Yes. Describe ....... 3

 

 

 

 

 

42. interests in partnerships orjoint ventures
El No
n Yes' Describe""~" Name ofenlity: % of ownership:
% $
%

ii

% $ .._.____._.____

43. Customer lisbs, mailing lists, or other compilations
m No
L_..] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

Ef No
Ei Yes. Describe.

 

 

 

44.Any business»related property you did not already list
L:l No

n Yes. Give specific
information .........

 

 

 

 

 

45. Add the dollar value of ali of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here -)

 

 

 

. Descrihe Any Farm- and Commerclal Fishing-Related Froperty \'ou Own or l-lave an interest ln.
_ if you own or have an interest iri farmland, list itin Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial tishirig»related property‘?

; ill No. eo in Part 7.
§ n Ves. Go to line 47.
l

  
   

iiur_rsii_lvs'u_e: -
tentative bwn_. _
oq'noi`deiii`.i_c_`is`efc`iireri'c`iaims_..

 

 

 

 

_o_r-eiierhpli_ons'. e. __ _ _ -
47. Farm animals
Exampies: Livestoci<, poultry, farm-raised fish
F;l No
Cl Yes .........................
$
~ ~-- -` i

 

 

 

 

Ofiiclai Form 106AIB Schedule AiEl: Property page 9

§ CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 12 Of 46
Debiori GERALD ALEXANDER Case number (rmwwn)

F|:at Name Midd|a Name test Name

 

 

48. Crops-either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§
§ El No -~
§ m Yes. Give specific
§ information $
l
§ 49.Farrn and fishing equipment, implements machinery, ilxtures, and tools of trade §
§ n NO §
§ m ¥es
!
§ $
§ 50_Farm and fishing supplies, chemicais, and feed
[] No
m Yes ““
$
51.Any farm- and commercial fishing-related property you did not already list
CI No _
El ¥es. Give specific
lnformallon............. $
52. Add the dollar value ct ali of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... -)
3 Bescrihe All Froperty You Own or Have an lnterest in That You Did Not List Ahove
53. Do you have other property of any kind you did not already list?
Examples: Season iickeis, country club membership _
ii mo """“
El ‘(es. Give specific
lnformat|on............_ §
§
§ 54.Add the dollar value of all of your entries from Part 7. Write that number here 9 $_______9.'_(.)_0_
§ =_ _ List the Totals of Each Part of this Form
i l
ss. Part 1; ram mar estate ime 2 -) § $________q£
i .,. vs_..s»s_n._r_v_......_.. ¢_
56. Part 2: Total vehicles. line 5 $ 300'00
l
§
57. Part 3: Totai personal and household items, line 15 $ 2'500'00
56. Part 4: Total financial assets, line 36 $ 0'00
59. Part 52 Totai business-related property, line 45 $ 0'00
60. Part 6: Totai farm- and fishing-related property, line 52 $ 0'00
61. Part 1: Totai other property not iisted, line 54 + $ O-UO
sz.'l'otal personal property. Add lines 56 through B‘l. $ 2'800'00 Copy personal property total 9 §+$ 2300-00
ea,'rntal oren property on schedule Ne. Ade line 55+ line 62 c 2300-00

 

 

 

 

0flic|a| Form illde Schedule AlB: Property page 10

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 13 Of 46

   

wm GERALD ALE><ANDER

 

 

Flisi Name Midd|e Name Lasl Name
Debior 2 -
{Spouse, if filin§) Firsi Name Midiile Name i.asl Name

Uniied Slates Bankrupicy Court for inez Souitiei'n Dislr`ict of indiana

 

axis number EJ check ifihis is an
§ "°"‘") amended filing

 

jQi°ficiai Form 1060
Schedui|e C: The Property You Claim as Exempt ama

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct informationl

Using the properly you listed on Scheduie A/B: Propen‘y (Ofticiai Form TOSAiB) as your souroe, list the properly that you claim as exempt if more
space is needed, fill out and attach to this page as many copies of Faan: Addi'i‘ibnaiPege as necessary On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt you must specify the amount of the exemption you ciai'rn. One way of doing so is to state a
specific dollar amount as exempt Aiternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value undera law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would he limited to the applicable statutory amount

Idontify the Property You Claim as Exempt

 

 

§ 1. Which set of exemptions are you claiming? Check one oniy, even if your spouse is filing with you.

m You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
g You are claiming federal exemptions 11 U.S.C. § 522(1;>){2)

2. For any property you list on Soheduie A/B that you claim as exempt, fill in the information below.

      

   
  

grief description iof. the prone-mts n_¢.. i"_lél_§*§-"§“ §§ _'i§i'i_il§\"?§§`li_ll'§\ Of. iii-5 ' _§§'Iié§¢i'!i§§i\"ii’i..i“ii-

i:scrie'_riuis A/e thin ii_s_is'ihis__ nroi__)'erty

 

   
 

ccsy§ihe'§.ii§iua'fro §§

 
 
  

 

 

 

 

 

 

 

 

l . _ ,_ _, _ _ _, , ""`§§;S°-"§€.‘_F-_”§-B§f-‘VB "-§;§;'- _ __ . ,, ,_
§;‘§;dpnom 1932 cBOWN vic $ 300.00 5 $ 11 U-S-C- § 522(*°)(2)
Line from m 100% of fair market value, up to
Schedu§e A/B_. 3.1 any applicable statutory limit
§;i:;r;p“on: E! !Bm§§ lm§§ $1)000_00 m $ 11 U.S.C. § 522(!))(2)
Line from m 100% of fair market value, up to
§§i§§qu§ig A/B_- 'E_' j n rhnmiiiinw… iinyi‘PP§iCab|e Stalut°rl' limit n ________________
L§ne from - m 100% of fair market value, up to '
Schedu§a A/B_. j j any applicable statutory limit

3. Are you claiming a homestead exemption ot more than $160,375?
` (S object to adjustment on 4/01/19 and every 3 years after that for cases filed cri cr after the date of adjustment.)

MNo

Ei Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case‘?

m No
_ _ a Yes_

Ofiicial Form 1060 Scheduie C: `i'he Property You Claim as Exempt page 1 of ___*

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 14 0146

1 Debl0r1 GERALD

ALEXANDER

Case number rlrlimwn)

 

First Name Mkldle Name

  

Adrlitional rage

LAS! Name

 

  

. `i`.oil_ _Sphe_dule AIB that:llsts this property

 

 

-i _srr¢`r_filés;cirhri¢hoilné'iir§l`¢§rliéiiii`iiiie

 
  
 

 

z_"`ci`l_¢ii§iii`i_"i_ia'i£rii;ér`.nis.;
_-po_rlii_ln yellow

 

   

  

§ -¢opy___l_be yal`u`e from Che_cli only ope_box for ea_ : exemption

 

 

77 : 11 U.S.C§ SZé(b)(é)

 
    
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ -§ -1-:.'i.§¢ne,d_ulgA/_B_ ; ' ,_
B"e’ ELECTRONlcS 500 00 n
descriplion: __- $ ' $
Line from 7 q 100% of fair market value, up to
Schedule A!B: any applicable statutory limit
Brief
description: $ g $
Line from \;l 100% of fair market value, up to
Schedule A/B: _- any applicable statutory limit
Brief
description: $ n $
Line from n 100% affair market value, up to
Schedule A/B: _“‘_“' any applicable statutory limit
Brief
description: $ n $
mae from 13 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ 13 $
Line from i:l 100% of fair market value. up to
Schedule A/B,- --_-- any applicable statutory limit
Brief
description: $ a $
Line from Cl 100% of fair market value, up to
Sohaduie A/B: __ any applicable statutory limit
Brief .
description: $ 13 $
Line from 13 100% of fair market value, up to
Schedula A/B,- any applicable statutory limit
Brlef
description: 3 n $
Line from 1;\ 100% affair market value, up to
Schedule A/B; __ any applicable statutory limit
Brlef
description: 3 _ n $
me from El 100% ot fair market value, up to
Scheo‘ule A/B: _ any applicable statutory limit
Brlef
descriptions 5 n $
Line from m 100% of fair market value, up to
Schedula A/B; any applicable statutory limit
Brief
descriptions $ L_-\ $
Line from a 100% of fair market value, up to
Schadulg A/B_- ______ any applicable statutory limit
Brief _
description: 5 § $

. 100% of fair market value, up to
Lme from "“_““““ any applicable statutory limit

Schedule A/B:

 

Oflicial Form 1060 7

 

Schedule C: Tlre Property You Clalm as Exempt

pace 2__ of _

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 15 Of 46

oewa _QERALD ALEXANDER

F|rst Name Mlddle Name LaaiNiime

 

Debior 2
(Spouse, ‘ri iii£ng) Fiisi Name media Name mt Name

 

Unitecl Siates Banl<ruptcy Court for inez Souihem Dislrici of indiana

 

Case number _ _ _
iifimownl m Check if this is an

amended filing

 

 

Ofliciai Form 1060
Schedule D: Creditors Who Have Claims Secured by Property ims

Be as complete and accurate as possibie. if two married people are iiiing together, both are equafiy responsible for supplying correct
information. if more space is needed, copy the Additionai Page, fill it out, number the entries, and attach ii to this form. On the top of any
additionai pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
lIl Yes. Fiii in ali ofihe information beiow.

must nn secured claims

b.-Lisi-aii§a'¢iiréd pi_i_i`ii`r_n§.-ii_ia_i_'_c=rgiiiiqr"i`i`aé_ iiioi¢jiiiéi_{¢ii'e';é¢bi'i_éed'¢iéijiii,_ _ __ 7
_ -j-_i_pr each '¢iaim. ii mo_r_e_ than oneii=_.redli°_fhas ia p_iiri‘f_c_iiiar?_¢i'alm, lisifihe`.oihe'r'ipr`e.dilor.§ iii P_.ari
'- ' A _niiih. es`P°i~§.ihl¢-.;"liif_h€elaine iii _aiphai=éi*i=`i' eider§e¢¢vi¢l“.e!` _`,h`Q-¢` `dii<>'?§..'iaiii@!_-

 

   

iii'e__ creditor sebaiate_ y

     

 

  

21 Describe the property that secures the claim: $ $ $
Credilor's Name

 

 

 

 

i~iurriber Streel

 

As of the date you file. the claim is: Checl< all that apply.
a Coniingent
El unliquidated

 

 

Ciiy Slaf€ ZIP CodB m Dispmed
WhO OWBS th debf? Ch€€k ORB- Nature of iien. Check atl that apply.
a Debior 1 On¢Y a An agreementyou made (such as mortgage or secured
cl Debior 2 only car ioan)
m Debior 1 and Debior 2 only cl Statutory lien (such as tax lien, mechanics lien)
l:.l At least one of the debtors and another a J“diime“t !ie“ mm a lawsuit

\:l Other (iricluding a right to offset)

-._-_-.....__.__.

m Check if this claim relates to a

 

 

community debt
Date debt was incurred Laat 4 digits of account number___ ___ ___H _
-2‘_2£ Deacrlbe the property that secures the claim: $ $ $

 

 

Creditor's Name

 

 

 

 

 

 

Number Sireot
As of the date you tile. the claim ls: Check all that appiy.
a Contingent
n Uniiquidated
ciiy slate zlP code g Disputed
Wh° Owes the debt? Check One- mature of iien. check an ihai appiy.
53 D€bi°ri Oml' 13 An agreement you made {sucb as mortgage or secured
E] Debior 2 onEy car loan)
C] Debior 1 and Debior 2 may cl Statutory lien (such as tax llen, mechanics lien)
n At least one of the debtors and another a J'Jd£imei\f lien from 3 lawsuit

a Oiher {lncluding a right to oiiset)
C] Checli lt this claim relates to a

community debt
n Date debtwas incurred _ Last4 digits of account_number_ ___ _ _______

 

 

 

 

-i_iii'_...c__l j »

- 'i`.Add th._e'::"¢i_¢'ili;r'iia`liie ei_iieiii§¥hif"ié`$`_in'§Ql\ii\i_ti"iiifd_ii=_iii\?ié_`péisel' W'r'iié'_=$ei lie:ilib'ér.'l_i_ei

thcial Form 1060 Schedu|e D: Creditors Who Have Ciaims Secured by Property page 1 of1_

 

Pg 16 of 46

  

2219 E_OD 01/22/19 12:39:52

ALEXANDER

Last Name

GERALD

FllSl Name

Debior l

 

Mldd|e Name

Debior 2
(Spcuser if dilng) Fimi maine

 

Midillo Name Last Name

Uniteil Siaies Bankruptcy Court ior inez Soulhern Dislrlct oi indiana

lJ check if this is an

Case number amended filing

(ir:<nawn)

Officla| Form 106E/F
Scheclule EIF: Creditors Who l-iave Unsecurecl Claims

Be as complete and accurate as possible Use Part 1 for creditors with PR|ORITY claims and Part 2 for creditors with NONPRiORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a ciairn. Also list executory contracts on Schedule
A/B: property {Officlal Form 106A!B] and on Schedule G: Executory Contracls and Unexplreo’ Leases (Ofl'icial Form 1066}. Do not include any
creditors with partially secured claims that are listed in Schedufe D: Credi'tors Who Have Ciar‘ms Secureo‘ by Property. if more space ls
needed, copy the Part you need, till it out, number the entries in the boxes on the leit. All:ach the Conlinuation Page to this page. On the top ot
any additional pages, write your name and case number {ll" known).

 

 

 

12115

 

n List All of Your FR|ORITY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims against you?
m No. Go to Part 2.
_ cl ‘(es.

f--_z |__l__s_t _'a`ll _of_ your priority unsecured claims li_ `a creditor has more tila " priority unsecured claim l l the creditor separately for each lalm. For
ch claim listed. identify iii_l'i_al type of claim ll' is. ll a claim lies both priority and nonprlonty amounts list t_li'a_t claim _h'er_e and show both priority and
nonp_rlorlly amounts As much as possible, iisl l"r_ie claims in alphabetical _o_`r_der according lottie cledl_t_ol’s name "ll" you have more than live prio
unsecured claims till out _e'Conllnuaiion Page o_f_ -P_a_rl 1__. eli more`_ll'ian one ore holds a particular cia '

_(Eo_r_ an explanation bleach type of claim see lite instructions _i_or_llii_s io`r _ln the instruction booklet_._)_

     
   
    

    

 

    

   

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of account number __ ___ ___ ___ $ $ $
Prlority Credltor’s Name
llllhen was the debt incurred?
Number Slreel
As of the date you ille, the claim is: Check ali that apply.
city stale ziP code ' a C°’“i"ge"t
9 unliquidated
Who incurred the debt? Cliscl< one. n Dispufed
n Debior ‘l only
l:] Debior 2 only Type of PRIOR|TY unsecured ciaim:
g Debfon and Debt°r 2 omy 0 Domeslic support obligations
m least one of me debtors and another § Taxes and certain other debts you owe tile government
a check " this claim 15 for a community debt m Ciaims for death or personal injury while you were
ls the claim subject to offset? '"{°Xi°"*ted
a Nc, a oiner. specify
m Yes
2.2 |

Last4 digits of account number ___ _ _ _ 5 $ $

 

Priorily Credilor`s Name
When was the debt incurred?

 

 

 

Numbor Slreet
As of the date you file, the claim ls: Checl< all that apply
cl Conlingent

city slate zlP conn ill Unliquicated

who incurred the debra check one 13 Dispuled

l:l Debior 1 only
El Debior 2 only
n Debiorl and Debior 2 only

Type of PRIORITY unsecured claim:
El Domesllc support obligations

 

Officlal Form 105ElF

m At least one cline debtors and another
a Chacll ii this claim is for a community debt

ls the claim subject to offset?
9 No
a Yes

El Taxes and certain other debts you owe the government

ct Clalms for death or personal injury while you were
intoxicated

l;.l Other. Speciiy

 

Schedule ElF: Credltors lilth l-lave Unsecured Claims

 

pagel ekg

D__m°___ Ca%;i§oLoooso-Ri_i\/i-? Doc 10AL§,qppM22/19 EOQ__QBMzbE/'ie___ 12: 39: 52 Pg 17 or 46

rori¢mum

 

 

First Name Midd!'e Name Lestnlama

List All of your NONFR|OR|TY Unsecured claims

 

 

 

 

   
    
 

 

 

 

 

 

 

 

    
  

 

 

 

 

 

 

 

 

 

 

 

3, Do any creditors have nonprlority unsecured claims against you‘?
m No. You have nothing to report iri this part. Subn‘iil this form to the court with your other schedulesl
Yes
'_ `4 ' Lis_t all of your nonpriority unsecured claims in the alphabetical ottler_ ot t_h__e__ creditor who holds each claim. lt a creditor has more than"' one "
_nprloi'ity_ unsecured claim l_ist_ the creditor separately for each claim. _Fo_r_ each claim listed identity what type o_i claim il i__s Do_ not list _claim_s _al_rea_d ._
nclii`d_s`d iri Part 1 lf m_ore_ than one creditor hold _artici.ilar claim. ' r rth `
1_- claims fill _o_i`i_t t__h_e Continualion Page o_f l?_ai'_t_ __2._

::| CRED|T COLLECTEON SERV‘C__ _ Last4 digits of account number___§_ __?__ _,§__ ___9___ 200 00
Nonpriorily Cred§tor‘s Name " " 12128[2018 5 '
p0 BOX 64378 Whon was the debt lncurred?

Number Street
SA|NT PAUL, MN 55164-03
city stale zip code As of the date you flie, the claim is: Check all that appiy.
a Conttngent
Who incurred the debt? Check one. uniiquidaied
w Debtort only 53 Disputed
El Debior 2 only
E] Debiori and Debtor2 only Type of NONPR|ORR'Y unsecured claim:
m At least one of the debtors and another g Swdent loans
n check if this claim is for a community debt g Obligation_s arising out ot a separation agreementh divorce
that you did not report as priority claims
ls the claim subject to offset? g Debts to pension or profit-sharing pians, and other similar debts
ul no i;il other specify PROGREssi\/E iNsuRANc-a
El Yes

4.2 l (;RED|T ONE BANK Lasi¢ digits or account number ___ __ __ ___ s 600-00
Nonp:ioniy creditors Name When was the debt lncurred? M
6801 S. C|NIARRON ROAD
Nurnber Slreet
L_AS VEGAS_ NV 89113 AS Of the dale you flie, the daim tsi Ct'leck all that apply.

Ctly $late ZlP Code n Contmgem
who incurred the debts check one v U"liqui<laiefi
a Debior 1 only m D'Spmed
a Debtor2 only .
a Debior 1 and Debto_ 2 only Type of NONPR|ORIW unsecured claim.
a At least one ot the debtors and another g Sludenl loans
_ m Obligatlons arising out of a separation agreement or divorce
m Cl'te¢lk if this Clall‘l‘l is for d COlTlmtI¢'lify debt that yca did not report as priority claims
ls the claim subject to offset? El Debts to pension or prolil-sharing plans, and other similar debts
iii rio ii ones spain GHARG OFF
l;l Yes

4'3 l FED LOAN SERV|C|NG t.ast 4 digits of account number _Q _Q ___'1 ___2 $ 35_000_00
N°“P"‘°"W cmd“°”s Name When was the debt incurred? 10{01 12009 ___
PO BOX 606’¥0
Nurnber Slreel
HARR|SBURG, PA17106 . . _

C____ S____e Z_p ends As of the date you ilie, the claim is. Checi< ali that appiy.
C ll
Who incurred the debt? Check one. § on agent
Unltqutdaled
q Debtort only [:l Dispmed
ij oebiorz only
m Dabt°" and Debior 2 °"‘V Type of NONPR|OR|TY unsecured claim:
C\ At least one of the debtors and another d
Student loans
cl Ch€€k if this G|aim is for a Commul*lty debt a Ob|igalions arising out oi a separation agreementor divorce
that you did not report as priority claims
gm claim subject to offset? m Debts to pension or prolit-shaiing plans, and other similar debts
m so m Other. Speoify
ss

 

Of't'icia| Form 106EIF

Schodulo Ele Creditors Who l-lave Unsecured Clalrns

 

 

Page zim :(

newa Ca@eol@oee-RLM-? Doc lommg&;r-`rzz/le EOQasrgMgbzerchirzzeezez Pg 13 or 46

 

Flrst Name Mldd|s Name Last Name

   

 

 

 

4.4

 

 

Aff€rretireeer'r"fris$'fsn: ii'is_r.>rs¢;"nurnv§r terri-beswnir}swriv strictures _i'.;"‘i-l~”.éf`an" so friru`i.' .' _

 

 

 

 

§ ¥our NONPR{DR|'|'Y Unsecured Ciaims - Continuation Page

1a

 

 

 

 

 

 

 

 

 

 

 

MED-‘f SOLUTlONS COLLECT|ONS

 

Nonprior`rty Creditor’e Name

517 US l-IWV 31N

 

Nurnber Street

GREENWOOD, IN 46142

 

Clty State ZtP Code

Who !ncllrred the debt? Checl< one.

q sector 1 only

a Debior2 only

§§ Debiorl and Debior 2 oniy

n At least one of the debtors and another

a Chec|r lf this claim is fore community debt

ls tire claim subject to orfset?

able

 

official Form iOBEIF

Last 4 digits of account number __§_ __§__ “_Q__ __-“4__
llllhen was the debt incurred? 12\'2"2013

As of the date you flie, the claim is: C'neck alt that appty.

Cl Contingent
la Unllquldated
cl Disputed

Type of NONPRIOR!?Y unsecured claim:

U student loans

n Obi|gations arising out of a separation agreement or divorce tttat
you did not report as priority claims

m Deth to pension or profit-sharing plans, and other stmttar debts

la Other. Specrry COMMUN|TY HEALTH

 

Schedule Ein Credltors Who i~lave Unsecured Claims

FINGERHUTMEBBANK Laafd- digits Of account number _ _ ___ _____ $ 500_00
Nonpriority Credltor‘s Name
1 11161'20‘£ 3
6250 RIDGEWOOD ROAD When was the debt incurred?
Nusnber Strset
ST CLOUD’ MN 56303 As of the date you tlle, the claim is. Check all that apply.
Ciry 5th ZiP Cvde g Contingent
g Un|iqu|dated
Who incurred the debt? Check one. n Diapmed
q Debiort only
[J Debior 2 only Type of NONPRIOR|TY unsecured ciaim:
g newton and nestor zonry a Studemmans
At least one °f me debtors and another a Obligations arising out ot a separation agreement or divorce that
. . . you did not report as priority claims
m check 'f this dam is for a community debt Cl Deth to pension or mont-sharing ptans, and other simitar debts
is the claim subject to offset? g other specify COLLECT|ON
id No
cl Yes
4`5 ‘ 2,600 00
GREAT AMERECAN FINANCE La$f 4 digits Of aGGOl.ll'l\ number ___ _ __ _ $ .
Nonpriority Credilors Name
When was the debt incurred? 04/01/2015
20 NORTH WACKER DR STE 2275
Numbar street
As of the date ou tlle. th claim ls: Ctr cl< all ttr t t .
cHlCAGo, rL 60606 y ° s a "‘“”’"
city Srare er Code E] Contingent
5 unrrqurdare<r
Who incurred the debt? Chect< one. g Disputed
q Debiorl only
m Debiorz onty Type of NONPRIOR|TY unsecured claim:
L_.] Debior 1 and Debtor 2 only m Swdem loans
n m least one of the debtors and another g Obligations arising out of a separation agreement or divorce that
. . you did not report as priority claims
cl check if mls c'afm is for a community debt m Deth to pension or profit-sharing plans, and other simitar debts
ls the claim subject to ottset‘? g Other. Specinr HOUSEHOLD GOODS
w No
\:l Yes
£\ r__r§_er>_@

 

a %/
page _Zof_._

 

Debior 1

  

 

 

 

se number ramirez

 

F|rsf Name Mldd|e Name Last Name

Your NONPR|OR|TY unsecured claims »- Continuation Page

 

 

   

 

 

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EO|QBOl/ZZ/J_Q 12239:52 PQ 19 Of 46

 

 

 

 

 

 

 

 

 

__`eiié`rfiis;iil`q_`¢ny_entries orr ihispagej`i_iu ` 7 .4,_rqilqged y_ 4._$§` `.-`irii_i__¢s'_o" prrb
4.7 ,_ d, - f 3 5 6 5
MlD_LAND FUND|NG LLC “*4 9"5° "°°°“"*““"“"" _ _ _- -_ $ 600.00
Noriprion'ty Crei:iitor‘s Name
- 11!24[20'|4
2365 NoRrHsioE ol=rlve suirE 300 “"‘°" m “‘° °‘°'°‘ "‘°""e°" ----_-
N“mb°' S"°°’ As rm d re iii iii i' l-ch iii l
SAN DlEGO’ CA 92108 o e a you e, a c aim si eck 31 t at app y.
city Siara ziP code U Contingent
U unliquidated
Who lncurred the debt? Check one. la Disputed
q Debt0r1 only
ill Debiorzoniy Type of NONPR|OR|TY unsecured claim.‘
§ Debiori and Debior 2 only a Smdem loans
At least one of me debtors and another a Obiigations arising out of a separation agreement or divorce that
L`I check ii this claim is for a community debt y°“ did "°‘ 'ep°“ as p'i°’“Y mims
El Debts to pension or profit-sharing pierre and other similar debts
ls the claim subject to offset? § Ome,_ Spec;ry COLLECT|ON
g No
El Yes
4.8
NTL CRED|T MGMT La$f4 digits Of ac¢€llm\‘. number __2_ _g'__ __é'___ _7_ $ 11000.00
Nonpriority Cred`ztor’s Name 'v*_
whe h b l 11105/20'18
PO BOX 32900 nwast e de t ncurred?
Nurnber Streel
A ft , h l ' ' : .
SA|NT LOU|S’ Mo 63132_89 s ofthe date you le t e c arm is Cheok all that apply
city slate zlP code C| goniingeni
U unliquidaied
Who Incurrei:l the debt? Cheok orie‘ n Disputed
q Debior1 only
53 Debior 2 only Type of NONPR|ORE'!'Y unsecured claim:
§ Debiort and Debiorzoriiy L__' Studem mens
m least one °f the debtors and another Cl Obllgatloris arising out of a separation agreement or divorce that
. f you did not report es priority cialms
n Check 'f this dam is or a community debt l:l Deth to pension or profit-sharing plaos, and other similar debts
ls the claim subject to offset‘? q owen Speciw lVY TECH
g No
n Yes
4.9 650.00
i.e4diie.i c b 6299 $_~_~'
PORTFOL!O RECOVERY ASSOCIATES as g ° a°°°““ '“““ er - -- -- -
Nonprlority Crediior’s Name
Wiien was the debt lncurred? 1211 9!201 5
120 CORPORATE BLVD, STE 100 “*““_“
N""“’°' S"°°t Ae of the date you me the claim is' check ali war a ly
NORFOLK, vA 23502 ' ‘ pp '
city siaie ziP code E] gomingeni
3 unliquidated
Who lncurred the debt? Check one. cl Disputed
m Debior‘i only
Cl Debior2 only Type of NONPR|OR|TY unsecured olaim:
g Debiort and Debior 2 only cl Swdent loans
g At ieast °“e °f the dem°m and another cl Obligaiions arising out of a separation agreement or divorce that
you did not report es priority cielms
a check if tth claim is for a community debt El Debis to pension or proiit-sharing plans, and other similar debts
ls the clalm subject to offset? m other. Specifv COLLECT|ON
g No
a Yes
Official Form 106E1F Schec£ule ElF: Creditors Who Have unsecured Claiins page Z/of€é

 

 

 

 

 

 

Debimca@p@@poao-RLi\/i-? A,_rg%,i,§ERi=iied 01/22/19 Eorg 01/22/19 12:39:52 Pg 20 or 46

ase number iirknuwru

 

First Name Middla Name Lasi Name

  

' \four NONPR|DRIT\' Unsecured C|aims - Continuation Page

 

       

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Af:erllstlng any entriesofri"thisj`p:age,_ number;tliem'be_ _n_ntr_i_g_wl- ` '_ ll_ovi_l_ad by'._:-"»'-$i_andso'_':fortn_.` f ` _'
10 RAY sKiLr_MAN oi_DS inc '~a°¢‘ digits °fr°°°““i"umve' L _)S_ l l $ 7,500.00
Nonpriority Credilor's Name
- 06/ 141201?
8424 US 31 SOuTH When was the debt lncurred?
"“'“b°' S"“‘ Ae urlr\ d l uu i'ie rn l l l -cli d< ii iii l
iNoiANAPoLls, lN 46227 _ _ 9 a ° y ‘ ' ° ° a '“ S' 8 a a a"”‘y'
cily slate zlP code ' ' ij gonj;ngem
- q Uniiquidaled
Who Incurred the debt? Cneck orie. m D|sputed
a Debior t only
5 Debior 2 only Type of NONPR|ORITY unsecured claim:
§ Debior1 and Debior Zoniy cl S{udenuoa“s
At least one of the debtors and zimmer ij Obiigatioris arising out of a separation agreement or divorce that
cl Check it this claim is for a community debt you d'd mt report as monty dams _ _
n Deth to pension or profit-sharing plans, and order similar debts
ls the claim subject to offset? g omej»_ Specirv REPOSSESSiON
g No
m Yes
1 1 2 4 6 7 2 300 0
SiM'S FURN{TURE n q n Last4 digits of account number m “____ _ _ $_L__L
Nonpriorily Cred§tor‘s Name ` ' ' ' " ' ' "
Wharl was the debt incurred? 02!151'2013
3020 POST ROAD
Numi.ier Street
Asofthdt t'l,h i': h kilih .
INDIANAPOL|S’ |N 46226 e a e you re t a cia irl is 0 ec a at apply
oily Slale ziP code ij gomingeni
53 uniiquidured
Who incurred the debt? Check one g Dispmed
KU oeblori only
El oeblorzeniy Type or NoNPRioRirY unsecured claim:
\:l Debt0r1 and Debior 2 oniy n Smdem loans
m m least °ne of me debtors and another cl Ob|igations arising out of a separation agreement or divorce that
. you did riot report as priority claims
a check if mls c|a|m |s for a community debt m Deth to pension or grant-sharing pians, and other similar debts
lsrhe claim subject to arisen q mm specify CHARG OFF ‘
g No
m Yes
_ 12 l s 700.00
SyNCB/AMAZON PLCC Last»l digits of account number __ ___ _ ___ ““‘“““‘_“_
Norlpriority Creditoi‘s Name
When was the debt incurred? 03{0112015
4125 W|NDWARD PLAZA _~'
Number Slrset
As f he date ou f'le, the claim 's: Cir k iith t l .
ALPHARETTA, GA 30005 ° ‘ " ' ' “ a a a~°"’
oily slale zlP code 5 Conlingent
§ unliquidated
Who incurred the dobt? Check one. g mspmed
a Dehtori curry
cl Debtorz oniy Type of NONPRIORITY unsecured ciairn:
m Debt0r1 and Debior 2 only n Student loans
n At least °“e °f the debrow and a“°wer E] Obiigallons arising out of a separation agreement or divorce that
. you did not report as priority claims
n Check if this dam ls for a community debt n Deth to pension or intent-sharing plans, and other similar debts
ls the claim subject to oifset? g olher_ Sper,-i§y COLLECT|ON
m No
Cl Yes

 

/<b/

(.
Ofi'lciai Fon'n 106EJF Schedule ElF: Creditors Who Have Unsecured Claims page ,\_2_ ofm

 

Deb§mcas§Eiqglqg)ose-RLM-? AQME,£iled 01/22/19 EOi%aQeR/u;nge/ls 12:39:52 Pg 21 or 46

   

 

Flrst Name Middle Name test Name

r (l’flmown)

Your NONPRIOR|TY Unsecured Cla°lms - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oflic|a| Form 106E/F

 

 

 

 

13
WAYPOINT ResouRCE GRQUP l.i.c L°'~‘“d'g"s °fa'=°°““t"“mbr' .l l 2 l $ 300_00
Nonprioriiy Crediior’s Name
When was the debt lncurred? 1 2!3112018
PO BOX 8588 _'”""_'_'
Nulnber Streei
ill , h 1 l i : C .
ROHND ROCK’ TX 78683 7 ' vi _ As of the date you e t e c a rn s neck all that apply
city slate ‘zll= code ij Conimgem
§ unliquidated
Who incurred the debt? Checi< one. g Disp“ted
a Debior‘i only
Cl Debior 2 only Type of NONPRIOR|TY unsecured ciaim:
§ Debiorl and Debiorzcrlly a S!udem loans
At least one °{ the debtors and another § Obligatlorls arising out of a separation agreement or divorce that
. . ` ' ' lairris
n h k ". th s cl 1 r m 1 d m you did not report as pricrilyc
c ec l mm s fo a com nn ry e Cl Debls to pension or profit-sharing plans, and other similar debts
ls the clalm subject to offset? 53 oiller_ specify CHARTER BRiGHTHOUSE
d No
El lies
Lasti$ digits of account number ___ ____ _H “____ $
Norlpriorily Cred‘llor”s Name
Wherl was the debt incurred?
Number S"eat As of the date you file, the claim ls: Ctieck ali that appty.
guy ' slate zlP Code |;l Contingerlt
Ei unliquidated
Who incurred the debt? Ctiecl< one. i:] Dispmed
m Debiori only
C.l Debior 2 only Type of NDNPRIOR|TY unsecured claim:
a Debt0r1 and Debior 2 only a S!udem|oans
m At least one of the debtors and a"°£her g Obilgat|ons arising out or a separation agreement or divorce that
. yoi.l did not report as priority claims
l d
m check if this dam is for a commun ry em m Dest to pension or profit-sharing plans, and other similar debts
is the claim subject to oilset? El given Speciry
g No
l;l Yes
\_| l
Last4 digits of account number __ ______ _ __
Nonprioriiy Crodiior’s Name
llt|hen was the debt incurred'?
"“"“"°r S"°°‘ ns cr the dane you rile, the claim ls: check ali mar apply
c;iy ' stale zip code C| Conungeni
El unliquidated
Wllo incurred the debt? Checli orle. ij Djsputed
13 Debiorl only
i`.'.i Debior z only Type of NoNPRloRlTY unsecured clsim:
m Debt0r1 and Debiorzonly a S{udenuoans
m At least °ne of the wwa and ammar 13 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n check " this claim is for a community debt a Debts lo pension or profit-sharing plans, and other similar debts
is the claim subject to offset? l:l Otiler. Specify
El No
cl Yes

Schedule EiF: Creditors Who l-lave Unsecured Clalms

 

pabtha§§E§a-LQQOBG-RL|\/|-? DOC lOAL[|__;)HRQMZZ/J_Q EO[():ESQSJHLZ§{HBWB_ZZSQZBZ PQ 22 Of 46

First Name Mldd|e Name Last Name

 

 

List Others to Be Notified Ahout a Debt That You Already Llsted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
§ exampie, if a collection agency is trying to collect from you tor a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Slmilarly, ii you have marathon one creditor for any cline debts that you listed in Pans 1 or 2, list the
§ additional creditors here. if you do not have additional persons to be notified for any debts in Parte 1 or 2, do not till out or submit this page.
§ On which entry in Part 1 or Pan: 2 did you list the original creditor?
_i Name
§ Line of (Check one): U Part 1: Creditors with Priority Unsecured Claims
N““‘b°f S"°°' l:l Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number__ ____ __ _
i Cily _ __ _ Slate Z|P Code 7 77 _ 77 77 77 7 7 7 _ 7 777 7
On which entry in Part1 or Pan 2 did you list the original creditor'?
Name
Line of (Check one): U Part 1: Creditors with Prioriiy Unsecured Ciairns
N“mb“' S“°"t El Part 2: Creditors with Nonpriorily Unsecured
§ C|aims
Laet4 digits of account number___ w ____ ,,___“
city stare zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
l Name
i.ine of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Numb@r S“EE“ ' ' 7 El Part 2'. Creditors with Nonpriority Unsecured
Ciaims
Last 4 digits of account number__ __ ___ __
cary _ _ _ _ stare 7 ziP code _ 77 7 7 f _ h
On which entry in Part 1 or Part 2 did you list the original creditor?
§ Name
Line _ of (Check one): Cl Part 1:Creditors with Pr`rority Unsecured Ciaims
N“mb@' Sif°€* j CI Part 2: Crediiors with Nonprioriiy Unsecured
Claims
Last 4 digits of account number__,__ _ _ _
city stare ziP code 7
On which entry in Part 1 or Part 2 did you list the original creditor?
: Name
i Line of (Check one): i:l Part 1: Creditors with Priority Linsecured Cla'rms
fivme Sf"ief E] Part 2: Creditors wilh Nonpriority Unsecuhed
C|aims
Last4 digits of account number_ ____ __ _
Cig Siaie ZlP Codo 7 7
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Crediiors with Priorily Unsecured Clairns
timber S“GB\ Cl Part 2; Crec|itors with Nonpriority Unsecured
C|aims
. Last4 digits of account number_ __ _ _
City Slale Zli= Code 7 _
_ N On which entry in Part 1 or Part 2 did you list the original creditor?
§ ama
Line ______ of (Check one): El Part 1: Creditors with Pricrity Unsecured Ciaims
Number Sueel a Part 2: Creditors with Nonprioriiy Unsecured
C|aims
cm S-tal-e` - 2~§;,- owe Last 4 digits of account number_ ____ _,M ,__

 

 

Oiiiciai Form 106EIF Schadule Ele Creditors llliho i-lave Unseoured Claims page(_?m of _rz_/

_De,,mr€asgstSS-RLM-i DOC musicians/19 E<)

 

Firsl Name Mldd|a Name Lnst Name

 

Add the Amounts for Each Type of Unsecured Glalm

D 01/22/19 12239:52 PQ 23 Of 46

Case number rimmwn)

 

Add the amounts for each type cl unsecured claim.

Tbm claims 6e. Domestrc support obligations
_{f-r?-m P§rt' 1_ 6b. Taxes and certain other debts you owe the
` ` ` government

      

. 66. C|alms for death or personal injury while you were
" intoxicated

_ 6d. Other. Add all other priority unsecured claims
Write that amount here.

_ 6e. Totai. Add lines 6a through Bd.

Towl¢'l§§mé7 6f. Student loans
. from-y rt .2- '§ Sg. Obligations arising out of a separation agreement
' ' or divorce that you did not report as priority

claims

' Bh. Deth to pension or profit-shariqu plans, and other
` Slmliar debts

_: 6i. Other. Add ali other nonprioriiy unsecured claims
Wrile that amount here.

- 61. Total. Add lines 6f through 6i.

 

 

6e.

6b.

60.

Sd.

6e.

6f.

69.

611.

Bi.

sj.

$. Totai the amounts of certain types of unsecured claims. this information is-for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

$ 0.00
$ 0.00
$ 0.00
+$ 0.00
$ 0.00

 

 

 

  

 

34,000.00

 

$

$ 0.00

$ c.co
.;. 3 17,050.00

3 51.050.00_£

 

 

 

Ofiicia| Form 106E!F Scheduie ElF: Creditors Who i-lave Unsecured Claims

 

page __ of §

Debior GERALD ALEXANDER
CaSeF"f§'-“OOOBG-RL|\/|-’?'“““’"D‘bC 10 Fi|§‘U"UU_/ZZ/lQ E D 01/22/19 12239:52 PQ 24 Of 46

Debtor 2
(Spous€ lf filing) Flrsi Name Middle Name LristName

 

 

Unlted Slates Bankruptcy Court for the; Souihern District oi indiana

Case number . . .
iirimowni Ei Check if this rs an

amended filing

 

 

Official Form 1069
Schedule G: Executory Contracts and Unexpired Leases iziis

Be as complete and accurate as possible. if two married people are filing together, both are equale responsible for supplying correct
information If rnore space is needed, copy the additional page. fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

 

1. Do you have any executory contracts or unexpired leases?
L:l No. Checl< this box and tile this form with the court with your other schedules You have nothing else to repon on this iorm.
m Yes. Fi|i in all of the information below even iilhe contracts or leases are listed on Schedu!e AfB: Property{Oiilcial Form 106AIB).

2. Llst separately each person or company with whom you have the contract or lease. 'l'hen state what each contract or lease is for {for
example, rent, vehicle lease, cell phone). See the instructions lor this form iri the instruction booklet for more examples of executory contracts and
unexpired |eases.

  

-`Pers_bn`o`r ¢om`per'_r withiv-"h_¢">!h` 1195 ar '

     

AMBER WOODS APARTMENTS APARTMENT RENTAL

Name

10202 donn day Dr
Nurnher Street

indianapolis in 4623
City State ZlP Code

 

 

 

 

Name

 

Ni.imbei‘ Stfeet

 

City State ZlP Code
2.3

 

N ai‘i'le

 

Nurnber Slreet

 

Clty 7 State ZlP Gode

72_.74§

 

Name

 

Number Slreet

 

ciiy 7 stare ziP cooi§”"'""""`

2.5§
r" '" Name

 

 

Number Sireet

 

 

Civ _S__sf_e_____ annie i_ __`_`.____`_.___

Officia| Form 1066 ' Schedule G: Executory Contracls and Unexpired Leases page 1 of_i_

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 25 Of 46

* `i¢?iil:'iii--ii$r `. f ": _. '_'

 
 
   

     

7 ALExANoER

 

Debior 1

Fi`.ist Name Middle Name Last Name
Debior 2
(Spouse. if \'iiirig) FiistNama Middio Name Last Name

 

United States Banlrruptcy Coui‘t ior tria: SDulhem District ot indiana

Cese number
iii knolm)

 

El Check if this is en
amended filing

Ofiicial Form 1061-l
Schedule H: Your Codebtors mrs

!'l_ .
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lftwo married people
are filing together, both are equally responsible for supplying correct information. if more space is needed., copy the Addltional Page, fill it out,

and number the entries in the boxes on the lel‘t. Attach the Additionai Page to this page. On the top of any Addii:ionai Pages, write your name and
case number iii known). Answer every question

 

1. Do you have any codebtors? llf you are filing ajoint case, do not list either spouse as a codebtor.)

§§ No
ll ¥es

2. Wlthin the last 8 years, have you lived in a community property state or territoiy? (Communi!yproperty states and territories include
Arlzona, California, idaho, Louisiana, Nevada, New Mexico, Pueito Rico, 'i'exas, Washlngton, and \Nisconsin.)

w No. Go to line 3.
a Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

ENo

Cl Yes. ln which community state or territory did you llve? . Fill in the name and current address ot that person

 

Name of your spouse, fenner spouse, oriegai equivalent

 

Number Streei

 

City Staie ZlP Code

3. in Column 1, list all cl your codebtors. Do notlnciude your spouse as a codebtor it your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. lillake sure you have listed the creditor on
Schedule D (Ofiicial Form 1061'.*), Sci'iedule E/F [Ofiiciai Form 106EIF), or Schedule G lOfficial Form 1066). Use Schedule D,
Schedule EJF, or Schedule G to fill out Coiumn 2.

 
  

__'ooirlnlh"'i`"."votir zo:dei§lo`ri°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
U Scheduie D, line
Narne
Cl Schedi.ile Eli-”, line_m
Numbe' S*le€f Cl Schedule G, line
3.2
. - E.l Schedule D, line__________
Name
El Schedule ElF, line___~_______
N\Jmi>€' Sife°\ El Schedule G, line
Cifv _____ e,._.s.,“,_s‘,,_,,,, Sial*t,,,, _§R.§°d” ._m_.._r.. h W s
3.3
» , _ . l;l Scheduie D, line
Narne
l:l Scliedule EIFr line
Numb€r Sl'“@l Cl Sclieduie G, line
_l__,§id~___m“_ _____r_§talemm s h ,, ,, ,,Z,l?,,§ess,_“_

 

 

Officlai Form 106H Scheduie H: Your Codehtors page 1 of_'_l____

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 26 Ol 46

:- `Fiil_iiiiiii`_s_'irl`io_r:nj§i'iior_ijt _

Debior 1 GERALD ALEXANDER

Flrsl tila me Middla Name Lost Name

Debior 2
(Spouse, ifli§ing) Fliait~iame illinois Name ` Lasttlaise

 

United States Bankruptcy Collrt for lhe: Southem Dislr'lct ol indiana

Case number Check if this ls:
(lrl<nown)
l:l An amended filing
l:l A supplement showing postpetition chapter 13
income as of the following date:

OfilClal FOl”l'l‘l 106| mm
Schedule l: Your income ` ms

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Detltor 21,, both are equally responsible for
supplying correct information. if you are married and not filing ]olntly, and your spouse ls living with you, include information about your spouse.
if you are separated and your spouse ls not filing with you, do not include information about your spouse. lt more space ls needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number lit known). Answer every question.

 

 

Describe Ei'nployment

 

l
shores -¢;¢-,ii\irzg_oojsi '

  

1. Flll in ourem lo ment ~ ;-_._
y p y i.-aleeblorl § 7 - ' "

 

 

 

 

 

 

 

information
|f you have more than onejol:l,
attach a separate page with
informalion about additional E'“Pl°y'“e'“ aims D EmP'°l'€d cl Emp|°y€d
employers m Not employed l:l Not employed
include part-tlrne, seasonal or '
self-employed work.
0 ‘ 7 o._"
Occupalion may include student ccupatmn ' ' ' '
or homemaker, il it appliesl
Employer's name
Emp|oyer‘s address
Number Street Number Slreel
City Slate ZlP Code Clty State ZlP Code

l-lcw long employed there?

m Give Details About: llllonthly lncome §

Estlmate monthly income as of the date you tile this torm. it you have nothing to report for any linel write $D in the space. include your non-tiling l
spouse unless you are separated

lt you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines
below. if you need more space, attach a separate sheet to this form.

 

rnur robin
'--i"=.:". ~'n_on-flllng spouse-§

2. Llst monthly gross wages, salary, and commissions (beiore ali payroll

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 0_00 $
3. Estlmate and list monthly overtime pay. 3. + $ + $
4. Ca|culate gross income. Acid line 2 + line 3. 4, $ 0.0U $

 

 

 

 

 

 

 

Ofl“icial Form 106| Schedule l: Your income page ‘l

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 27 Of 46

oeblo? 17 GERALD ALEXANDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case number ramirez
Firsl Name Midd|e Name Lasl Name
Copy line 4 here ............................................................................................... § 4. $ 0-00 $
5. List ali payroll deductions:
Sa. Tax, Medicare, and Social Security deductions 53. $ $
5b. Mandatory contributions for retirement plans 5b. $ $
50. Voiuntary contributions for retirement plans 5c. $ $
5d. Required repayments ct retirement fund loans 5c|. $ $
5c. insurance 5e. $ $
5€. Domestic support obligations 5f. $ $
59. Union dues Sg. $ $
5h. Other deductions.Speclfy: 5h_ +$ 0.00 + $
6. Add the payroll deductions Add lines 5a + 5b + 5c + 5d + 59 +5f + Sg + 5h. 6. $ $
7. Ca|cuiate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
a. List all other income regularly received:
Sa. Net income from rental property and from operating a business,
profession, or farm
Aitach a statement foreach property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. Ba.
8b. interest and dividends Bb. $ $
Bc. Famlly support payments that you, a non-filing spouse, ora dependent
regularly receive
include alimony, spousal support, child support, maintenance divorce $ 380 00 $
settlement and property settlementl 80. '
Bd. Unemployment compensation 8d. $ $
8e. Sociai Security Se. $ $
Bf. Other government assistance that you regularly receive
|nclude cash assistance and the value tit known) of any non-cash assistance
that you receive, such as food stamps (beneiits under the Suppiemenlal
Nutrilion Assistance Program) or housing subsidies
Specify: 8\'. 5 $
Bg. Ponsion or retirement income Bg. $ $
Sh. Other monthly income. Specify: 8h. + $ 0.00 + $
s Add ali other income nder lines ea + ab + sc + ad + se + ar +ag + ah. e. 3 0.00 $
recalculate monthly income. Add line 7 + line 9. 380 00 _ 380 00
Add the entries in line 10 for Debior‘i and Debiorz or non-tilan spouse. 10. $--_»`-~ $-_-_--- _ $'-~_;_
11. State ali other regular contributions to the expenses that you list in Scheduie J.
include contributions from an unmarried partner, members of your householdl your dependents your roommales, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available lo pay expenses listed in Sohedule J.
Spe<=ifv: 11, + s_____lLQQ__
12. Add the amount in the last column ot line 10 to the amount in line ‘l‘i. The result is the combined monthly income 380 00
Write that amount on the Summary of YourAssets and liabilities and Certain Statisilcal information it lt applies 12. $_______‘.___
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this fon'n?
Cl No.
q Yes. Expiain: lNCREASE WHEN ABLE TO WORK AGAIN

 

Ohiciai Form 106|

 

 

 

 

 

 

 

 

 

 

 

 

Schedule l: Your income

 

 

,. CaS€ 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 28 Of 46

§ Debiori GERALD ALEXANDER

Flrstuarne uncle Name tan name ' ChBCk if this iSl

Debior 2

 

(Spouse, 'rftiling) simmons wilson Name Lest items m An amended firing

El A supplement showing postpetition chapter 13
expenses as of the following date'.

United States Bankruptcy Court for the: Soulhern Disirlct of indiana

Case number

 

afkmwn] N|M l DDt YYYY

 

 

Official Form 'lOSJ
Scheduie J: Your Expenses

 

12115

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known}. Answer every question.

 
   

:Part '1:'__' -' __ Descrlbe Your l-lousehoid

 

1, ls this ajolnt case?

iii No. Go to line 2.
g Ves. Does Debior 2 live in a separate househoid?

 

 

 

 

 

 

 

 

a No
l;.i Yes. Debior 2 must file Oiticiai Form iDEJ-Z, Expenses for Separete Househoid of Debior 2.
2, |`.‘lo ou have de ndents?
y pa n N° Dependent’s relationship to Dopendent‘s § Does dependent live
Do not list Debior ‘l and d Yes_ Fi;| out this infc¢mation for Debior 1 or Debtorz age with you?
Debior 2. each dependent .......................... m
Do not state the dependents SON 17 § g N°
names l Yes
a No
m Yes
Cl No
l:l Yes
cl No
l:l Yes
m No
a Yes
3. Do your expenses include g N°

expenses of people other than
;_~___arguesii_aud_i:s.tirssps_u!snn?m\_Em_l'es

Estimate ‘!our Ongoing Monthiy Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapi:er 13 case to report
` expenses as of a date alter the bankruptcy is filed. lf this is a supplemental Scheduie J, check the box at the top of the form and tlll in the

‘ applicable date.

l include expenses paid for with non-cash government assistance lt you know the value of
such assistance and have included lt on Schedule l: Your income lOtticlai Form 106l.)

4. `i'he rental or horne ownership expenses for your residence include first mortgage payments and
any rent for the ground or lot.

if not included in line 4:

4a Rea| estate taxes

4b. Property. homeownersr or renter’s insurance

4c. Home maintenancel repair, and upkeep expenses

4d. |-lorneowner's association or condominium dues

Ofiicial Form 106.! Scheduie .i: Your Expenses

4a

4b.

4c.

lid.

$
$
$
$

 

page 1

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 29 Of 46

 

 

 

 

 

 

 

 

 

Debior-ll GERALD ALEXAND.ER Case number umwa
F|ist Name Micir.|le Name Last Name
5. Additional mortgage payments for your residence, such as horne equity loans 5.
6. Uli|ities:

6e. E|ectricity, heat, natural gas ea. $ _ 150.00
eb. Water, sewer, garbage collection § eb_ $
6e. Te|ephone, cell phone, lnternet. satellite, and cable services 6e. $ 18§.00 _
6e. Other. Specify: _ :_ P_“,:___cm;,__vv, , , __ _, Sd. $ _,,,.,l,,l,.,,,_

?. Food and housekeeping supplies 7_ $ 300.00

8. Chiidcare and children‘s education costs s. $

s. Clothing, laundry. and dry cleaning 9. $ 100-00
10. Personai care products and services 10. $ 200-00
11. Medica| and dental expenses 11. $ 40.00 _r
'12. Transportation. include gas, maintenance bus or train fare $ 200_00

Do not include car paymentsl 12. "”"""""_""'”'"*_""‘

'13. Entertainment, cluhs, recreation, newspapers, magazines, and books 13.

14. Charitable contributions and religious donations 14.
15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 2l1
15a Life insurance 15a $
1511 Hea|lh insurance 15b. $
15a Vehicle lnsurance lsc. $
15d. Other insurance. Speciiy: l . _ _ ¢_ `_ 15d. $ vi

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: le $
17. lnstal|ment or lease payments:

§ 17a Car payments for Vehtcle ‘l 17a $
lrb. Car payments for Vehicle'£ 17b. $
17c. Olher. Specify: 17c. $
17d. Other. Specify: _ lrd. $

l1tl. ¥our payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule i, Your income iotficiai Form 1061}. ta. $

E1a Other payments you make to support others who do not live with you.

Specify: 19, $

:20. Other real property expenses not included in lines 4 or 5 of this form or on Scheduie i: Your lncome.
20a Mortgages on other property 20a $
20b. Rea| estate taxes 20h. $
20c. Property, homeowners or renter’s insurance 20al $
zod. Mainienance, repair, and upkeep expenses 20al $

7 zoe. Homeowner’s association or condominium dues _ _ _ _ _ _ _ _ aoe. $

 

Oflicial Form 106.1 Schedu|e J'. ‘(our Expenses page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12:39:52 Pg 30 Oi 46
Debior1 GERALD ALEXANDER 7 Case number running
Flrst Name Mlddia Name Last Name
21. O_ther. Speciiy: 21. -l-$
22. Calcuiate your monthly expenses.
22a Add lines 4 through 21. 22al $ 1,210.00
22b. Copy line 22 (monthly expenses for Debior 2), it any, from Oflicial Form 106.1~2 22b. § $ O_OO §
22c. Add line 22a and 22b. The result is your monthly expenses 22c. g 1 ,210,00 7
23. Calcuiate your monthly net lncome.
23a. Copy line 12 (your combined monthly income) from Scheduie l. 23a. $ 380'00
23b. Copy your monthly expenses from line 220 above. 23b. _$ 1 ,210_00
23c. Sublract your monthly expenses from your monthly income
_ . $ ~830.00
The result is your monthly netmcome, 230. - -- - l slow
_24` Do you expect an increase or decrease in your expenses within the year alter you tile this form‘?
For example, do you expect to finish paying for your carioan within the year ot do you expect your
mortgage payment to increase or decrease because ot a modification to the terms of your mortgage‘?
w No. r__
m YSS- Explain here: §
l
l
l
____".__._i._.`m__~.t_.__,.,.,...A__”.`.,_.,A,.a_._,.-,,......a t 1 - t a o a s t a 1 ,`. ___A_`__ ..,.l
Oiiiciai Form 106.} Schedule J: Your Expenses page 3

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 31 Of 46

_"F_ii`l.i`ii§i_'iif"._f_".` ""

seem GERALD ALE_)<ANDER

Firsr Name nude Name test Name ChECk if this iSi

 

Debiorz _ - Cl An amended filing

{Spouss. ifnling) HmrName initials Name LastNama
cl A supplement showing postpetition chapter 13

United States Bani<iuptcy Court for rhe: District of expenses as of the foucw'mg data

 

gs;§mi;gpiber MW

 

 

Oft°icial Form 106J-2
Schedule J~Z: Expenses for Separate Househoid of Debtor 2 izns

Use this form for Debior 2’s separate household expenses ONLY iF Debior 1 and Debior 2 maintain separate households. thebtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Sciiea’ui'e J and this form. Answer the questions on this form
onty with respect to expenses for Debtor 2 that are not reported on Scheo'ul'e J. Ee as complete and accurate as possible lt` more space is
needed. attach another sheet to this iorm. On the top of any additional pages, write your name and case number iii known). Answer every
question.

 

Describe ¥our Househoid

 

 

=1. Do you and Debt0r1 maintain separate households?

m No. Do not complete this form.

 

 

 

 

 

 

 

 

 

 

D Yes
:2. Do you have dependents? m No _
Depencient’s relationship to Depen¢ient's § Does dependent live
Do not list Debior 1 but list all C] Yes. Fll| out this information for Debior 21 age l \\'|fh VOH?
other dependents of Debior 2 each dependent.......................... §
regardless of whether listed as a El No
dependent of Debior 1 on - g Y
Schedule J. \ m es
Do not state the dependents j m No
names Yes
m No
El Yes
cl No
n Yes
_ m No
_ _ _ __ _ ‘ \_§'_tie __ 1
;3. Do your expenses include g No

expenses of people other than
yourseif, your dependents, and a Yes
_P_EP$_M__MM

m Estimate ¥our ungoing Nlonthi_y Expenses §

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date alter the bankruptcy is filed.

 

§ include expenses paid for with non-cash government assistance if you know the`vaiue ot
such assistance and have included it on Scheduie I: Your income iOfiicial Form ‘ltltli.)

4. The rental or home ownership expenses for your residence include iirst mortgage payments and
any rent for the ground or iot.

if not included in line 4:

4a. Rea| estate taxes

411 Property, homeownersr or renter’s insurance

4c. Home maintenancel repair, and upkeep expenses

4d_ Homeowner’s association or condominium dues

 

Ofticia| Form 106J-2 Scheduie J-2: Expenses for Separate i-iousehold of Debtor 2

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 32 Of 46

oeniori GERALD ALEXANDER

Hrsi Name Mludie Na me Lnst Name

 

Debior 2

 

(Spouse, if liling) Firsi Name illinois name Larr Name

United Siates Bankruptcy Court for tlie: District of

'Case number
ill lu'iown)

 

El check iiihis is an

 

 

amended filing

Ofiicia| Form 106Dec
Deciaration About an Individr.rai Debior’s Scheduies wis

 

 

if two married people are filing together, both are equally responsible for supplying correct information

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ ll52, 1341, 1519, and 3571.

Sign Below

 

 

Did you pay or agree to pay someone whole NOT an attorney to help you fill out bankruptcy forms?

n No
‘ w Yes. Name of person JAMES HAWK|NS “ PREPARER .Attach .Elan.¢rruptcy Petition Preparer’s Notr'ce, Deciaratlon, and
Signature (Ofncial Form 119).

linder penalty of periury, l declare that i have read the summary and schedules filed with this declaration and
that they are true and correct.

x §/§i`“`i”`<';, § §§ 4 §‘Q“i{€i@i/C§ “;"@ x

 

 

 

§ Signature of Detitor 1 Signature of Debtor 2

f _ _,, f 5

§ Date f K`§ 2“'?`"'! § j Date

§ MMrDoleY MMtoDl YYY¥

Official Form 106Dec Declaration Ahout an individual Debtor's Scheduies

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 33 Oi 46

named GERALD ALEXANDER

Firsl Name Mlddle Name last Name

Debior 2

 

(Spouse, |f filing) Firsi Name Middia Name Lasi Name

 

United Siates Banliruptcy Court for the: Southern District oi indiana

Case number . . .
(lfkrwwn) m Check if this is an

amended filing

 

 

 

Ofliciai Form 107
Staternent of Financial Affairs for individuals Filing for Bankruptcy cline

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct
informationl if more space is needed, attach a separate sheet to this forrn. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

"; lee Betalls Ahout Your llllarital Status and Where You Lived Beiore

 

 

§ 1. What is your current marital status?
jr

l;l Marrled

d Nol married

2. During the last 3 years, have you lived anywhere other than vithere you live now?

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d l
NO §
, El Ves. Llst all of the places you lived in the last 3 years. Do riot include where you live now. §
;. beli¢?l';_",:` =: " `- § § n . ` ` - rlJates'Debtor ;1_ _- "llie'bforz;"_. ` __ r"Da_t_.;s De'ht¢r_ _:_: §
: _= '- - ' ' _ lived there . _ " ': [i'- j- ' » ' ~'-i:`_ i_i\`r_e_d there;- . . l
l
g Same as Debior 1 ij Same as Debior l
§ From From .;
Number Street Number Street §
T° _______ To l
City State ZlP Code City Stete ZlP Code
§ g Sams as Debiori ij Same as Debtor1
_ From From
Number Street Numher Street
To To
§ City Siate ZlP Code ley State ZlP Code
3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communltyproperty
states end territories include Arizona, Caliiornia, ldeho, i_ouisiana, Nevada, New llllexico, Puerto Rico, Texas, Washington, and Wisconsin.)
l m NO §
a Yes. Make sure you till out Schedule H: Your Codebiors (Official Form 106tl). §
l
§
i
l

Partz Explaln the Sources of ¥our lncome

 

Ofiicial Form 107 Statement of Flnanclal Affairs for lndlvlduais Flllng for Bankruptcy page 1

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 34 Of 46

Deblorl GERALD ALEXANDER Case number ¢rrramwn)

Flnat Name Mldrlle Name test Name

 

 

 

_ 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years? 1
Fi|l in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are ming a joint case and you have income that you receive together, list it only once under Debior 1.

MNo

ij Yes. Fi:l in me derails.

         

 

:_'$or§rr'ces"o'f.lncome _. -_ .Gr_os income .' .fSou`r'ces'o_flnc-o'me§ _ _ ' `jGros_sincoirre _
.5 _Cireck all that a'pply. ` . -`(before deductions and Che_cl_< all_that apply._ ' . _ (beic_re deductions and__
_ " § . - ' -ex_cluslor_rs) _ _ - `. 'i_ -' ' -- exclusions) ' -
From January 1 of current year until a §£"ages' °‘§jm:§§$$§°“$' m rage§"' °§’.m;“§ss§°“s' $
the date you filed for bankruptcy: °n“ses p _'“_“‘““““`““ °““Ses' 'p
a Operaling a business g Operating a business
F°r last catendar year: n Wagas, commissionsl n Wages. commissionsl
bonusesl tips 3 bonuses, tips $ _
(January 1 fO DSC€mb€r 31. ________) a Operatlng a business m Operating a business '
F°r the calendar year before that a Wages, commissions n Wages, oommisslons, §
bonuses, tips $ bonuses, tips $ §
(Jéll'li.laly 1 10 DSCembel 31, l m Operating a business ““`“'“__“_““"_ D Operating a business “______ l

 

5. Did you receive any other income during this year or the two previous calendar years‘? i
include income regardless of whether that income is taxabte. Exarnples of other income are alimony; child support Social Securlty,
unemployment1 and other public benefit payments; pensions; rental income; interest dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing ajoint case and you have income that you received together, list ii only once under Debt0r1.

Llst each source and the gross income from each source separatelyl Do not include income that you listed in line 4.

TNo

El Yes. Ful in me detain

    
 

  

_ ross income tro
:j zeac'tr source '
. r.(l_)efore deductions and _
':_ -rex_ciuslon_s) -

-Gr_os`s income from
_ _._each source _
` .(beioredeductl nsan_d

ex_ciu_si_o__ns) - - .

        
   

7 -_ Sotr`rces ofln_corrr
-. `_`l;J_e_scribe below.' -` -

   
  

   
 

 

sscnbe.beiow.`

  

 

 

From January 1 of current year until __“‘ $
the date you filed for bankruptcy: $
j __ _ , ,._$ , _ , ,
For last calendar year: $ - $

 

 

 

 

(January 1 to December 31, )
YYYY

 

 

 

For the calendar year before that: $ $
(January 1 to December 31, )
wi

 

 

 

Ofl'rcial Form 107 Statement of Financial Afiairs for individuals Filing for Banln'uptcy page 2

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 35 Of 46

r

Debtor 1 G ERALD ALEXANDER Case number renewal

 

l-”rrst Name Mlddla Name Lasl Name

 

§§ List Certain Payments You llllade Betore Your Filed for Bankruptcy

 

l

l 6. Are either Debior 1's or Debtor 2‘3 debts primarily consumer debts?

“lncurred by an individual primarily for a personal, iam'rly, or household purpose."

l
§ m No. Nelther Debtor 1 nor DebtorZ has primarily consumer debts. Ccnsumer debts are defined in 11 U.S.C. § 101(8) as
l
§ During the 90 days before you filed for bankruptcyr did you pay any creditor a total ct $6,425* or more?

E No. co to line 7.

a Yes. List below each creditor to whom you paid a total cl $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as
child support and alimony. A|so. do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01!19 and every 3 years alter that for cases fried on or alter the date ot adjustment

[.;l Yes. Debtor 1 or Debior 2 or both have primarily consumer debts.
During the 90 days before you fried for bankruptcy, did you pay any creditor a total of $BOD or more?

m No. Go to line 7.
n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments lot domestic support obligations such as child support and
alimony. Also. do not include payments to an attorney for this bankruptcy case.

payment ` '

 

$ $ m Mortgage
a Car

Number street a Credit card

 

Credllor’s Name

 

a Loan repayment

 

m Suppilers or vendors
g Olher

 

Clly Slélle ZlP Code

$ $ a Nlortgage
§:l Car
g Credit card

 

 

Credilofs Name

 

Nurnber Streel
a Loan repayment

 

a Suppllers or vendors

 

 

 

§ . cny stare zu= code n other
$ $ Cl Niorlgaga
Credllofe Name
a Car
Cl credit card

 

Number Slreel
m l_oan repayment

 

l ' n Suppliers or vendors

' a Olher
Cily Slate ZlP Code

 

Ofticial Form 107 St.atement of Flnanclai Affairs for individuals Filing for Bankruptcy page 3

Dates orf§_ 1_ _ .'l'_o_tal amount paid § ":Anlount-you still_o'w`e:-' § §.\'l!as this payment_tcr.."._

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 36 Of 46

i

Debior 1 GERALD ALEXANDER

First Name Middle Name Last Name

Case number eminent

 

 

 

?. Within 'i year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general panner;
corporations of which you are an officer, director, person in control or owner ct 20% or more of their voting securities; and any managing
agent, tnciuding one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

write

m Yes. List all payments to an insider.

 

 

 

 

"",_bates ot j-Totaiamount_: . "Amountyc'u_stili _:Rea_sonf_or thisp_a'y_ment';'-:
i
. $ $
insidel‘s Name
Number Slreet
Ciiy Siale ZiP Code
$ $

 

Insidei‘s Name

 

Nurnbar Streei

 

 

City Stela ZlP Code

 

l
§

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account ct a debt that benefited
an insider?
include payments on debts guaranteed or assigned by an insider.

wide

El Yes. List all payments that benented an insider.

 

 

 

 

 

 

 

 

 

insiders Name

 

Nurnber S!reel

 

 

 

 

.§ifv. ,` ., _ , Stsl.€_ ZiPC°da ., .. __ ., _. _ ,_

Oftioia| Form 107 Statement of Financiat Atfairs for individuals Filing for Banlu'uptcy page 4

 

 

 

 

""-:a"-‘§°'l" " §§ - "”i'--""- '- " 'i' "°“'°i‘- " " " :§nstii§s'stédisisnamsw,--1`; art ,,
ins|dai‘s Name $ $
Nutnber§ Sireet
Ci£'y Siate ZlP Code
$ $

 

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 37 Of 46

Debiori GERALD ALEXANDER Case number limli

FllstNarns Mlddle Name maintains

 

 

  

§ _ ldentify Legal Actlons, Repossessions, and Foreclosures

 

 

§ e. Within 1 year before you filed for bankruptcy, were you a party in any lawsutt, court action, or administrative proceeding?

   

 

 

 

 

 

 

 

 

 

 

 

§ l_ist all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody n'iodii“ic:ation.°,l _
and contract disputes '
§ m No

§ iii ves. l=ill in the details __ __ _ _ _ _ _ __ __ .. ..

§ `_"tl`l_n_`t`ur_e of'the__c'_ase" _ _ _ § _-_t_:ourt or ag`ency_" `i _ § :' '_s't`atu_s'_of_the_`c_asé_
AuTo nsnossesslon per TOWnShi

§ mem RAY sz<ll_LluAN emc § C°Mrai;m P ga Pm,§,,g

a 0 a al

§ v.oERAl_o Al_ExANoER 4925 shelby st #100 " "”e

§ sumner street n Concluded

§ Case number 49K04'1808'SC'0E lndlanaPOllS, lN ¢E

§ city stale zlP code

§ Gaseiilie am Name a P@"di“§

§ l;l On appeal

§ Numbar street m Conctuded

§ ease number

§ city stale ZlP code

l

i n__.m___

§ 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, orlevied?

§ Cl'leck all that apply and flii in the details below.

   

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

   

 

 

Ef No. cotailnell.
§ m Yes. Fi|| in the information below.
*__ei_éirlie_tve_bwneii] ' ' " " 'Dafé_`_`§;". ' initiate perini
§ CHEVY N|AL|BU
, RAY SK|LLMAN OLDS |NC 02!1 5120‘|8 $ 7,000.00
§ creditors name §
8424 US 31 SOUTH -- -_ _.= ‘_~__-_-__ _. _ __ _____ _= __
§ Numbar Streei 1 Expi_air_l`what-h__apper_led- ;; `
§
iNDlANAPOLls nl 46227 g P'°p°'*i W"“S'ep°isesie°"
' a Property was foreclosed
L_..\ Property was garnished
city stale zli= code l:l Property was attached,seized,orlevied. _ __ _
§ _;_`__ " ' ' ' ' 7 _' _ , ' _: ' '_‘ _. '. .._.i=_a .__ 4 :.
§ $
Credilor‘s Name §
§ Number Sireet j " ' j j `_`
l -'____tj',l¢_ptal_n_\yha_t_tlappen_el_i __
m Property was repossessed
_ a Propertywas foreclosed
§ my ama Z_P code l:l Property was garnlshed.
m Property was atlacbed, seized. or levied.

 

Ofiicial Form 107 Statement of Financial Aftairs for individuals Filing for Bankruptcy page 5

 

Debior 1 GERALD ALExANDER Case number whom

t
i
t
L
l
l

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 38 Of 46

 

 

Flrsl Name Mlddia Name Last Name

§ 11. Wiiiiin 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

accounts or refuse to make a payment because you owed a debt?

mNo

El Yes. Fi¢i in the deiaiis.

insists $Q;ac§§°n_u§e_c__ed“§§§_______ __. _ _

 
 

-:'Da_te action --.-i'-Ai'i_i_o`u'r"i`t j §§ "
was taiten___-: " ` _. ' ' ' '

 

Crad'rlor’s Name

 

Number Slreei

 

 

 

Ciiy Slel€ ZlP C°d@ Last 4 digits of account number: XX)O(-_____

,_.__.._,_.__,_._.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court~appointed receiver, a custodian, or another ofticial?

g No
El Yes

§ Llst Certain Glfts and Contributlons

 

 

13.Withln 2 years before you filed for bankruptcy, did you give any giits with a total value of more than 3500 per person?

mile

g Yes. Fiii in the details for each gift.

 

Giits with a total value of_ more than $Euo

__"D_ rciih_e._-'tiieoi_lls` ' n " '
perperson f

' . -Dates- you gave-n \iallle-
_"}llegliis -- 11

 
     

       

 

Psrson to Wiiorn You Gave the Giit

 

 

Number Sfreel

 

Clty State ZlP Code

Person's relationship to you

G__lit_s with a total value __o_i more than _Si_ii_:i_li' ' '_Describe the gli_ts -j -` "'-

Dates you gave _ _-
per person-- .

-the giiis`.`-

 

 

 

Person to Whom You Geve the Giii

 

 

Number Sireet

 

Ciiy Staie ZlP Code

Person's relationship to you

 

 

Oiiiciai Form 107 Siatement of Financlai Aifalrs for individuals Filing for Bankruptcy page 6

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 39 Of 46

Dabtor q GERALD ALEXANDER Cese number tamm

Filet Name Middia Name test Name

i
§ 14.Wlthln 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $'500 to any charity?

@No

a Yes. Fiii in the details for each gift or contribution

 

" patent " f

    

 

 

 

 

§l_fte or contributions to charities `_bescrihe.w§h'af.tieu_r¢ontribuf_€-':i
thattotaimorethan §6_0_0_ " 7 l . ' . - :- . : - .- . -- __-:co§§mbu-ted_; .§-§ _.
§ __;t , _ _ .. .
` $
Charlty’a Name
§ $
§
Number Street
x CW Slale ZEP Code _ h _ _._ _ j j iii m HM h _

 

 

 

` l.ist certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of thelt, fire, other
disaster, or gambling?

give

El Yes. l=itl intlle details

     

     

Descrihe the property you iostand § ` ' §_Deecrlhe any insurance coverage for tile l: ss _
__h_ow the loss occurred - - ;"--

. . . _ . =-|ltoiucte the amountttlat:nsuranoe has paici. i.ist pending insurance
` ' ` " -' '__eiaims` on lina 33 of Schedu_!e A/B. Property 7

   

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
lnciude any attorneys, bankruptcy petition preparers, or credit counseiing agencies for services required in your bankruptcy

MNo

El ves. Fill in me details.

  

di 5 _Datehayltle_ntor.-

    

 

   

 

 

 

 

 

__'jbescnbttgh._and§.\zaiue'_ofany_`prop§_:r_fy transferred:"" _ _ _':A_nlour_tt'ofpaylnen_t_
._ "" ' ' _i' ""' "` transferw_as_ " " " '
Person Wi'lo Was Pald _;_.__ , ,,-, m9d9 `
Number Streat - 5
$
Ci£y Staie ZlP Code
Emeii or website address
Peraon Who Made the Payment. if Not You

 

 

 

 

 

Oflicial Form 107 Statement of Financial Affairs for tndividuals Fiiing for Banitruptcy page 7

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 40 Of 46

t

Debior 1 GERALD ALEXANDER Case number pittman

Firsi Name Middls Name Last Name

 

 

 

 

s Dawpaymentor "Ftn"tountof._;§§'
_` transferees madb_ payment .

   

 

Person Who Wes Paid

 

Number Street

 

 

Cily Siate Z|P Code

 

Ernail or websiia address

 

Person Wno Medc the Payment, if Noi You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

§No

El Yes. Fiil iii the details

 

   

j._oeqcn_ptt_cii'_iiit_i_i usi ',g_r:ii`iiypropényt§qn`s're`ri¢c§.- 5 osté`pay¢_ttétt'tcr_*_ "Amttt_i'htqrpaymen!
- ' ; " _ transfer-rivas ' i' .
__ -__-`rrtsde; ' ` ` '

      

       

 

Persort th Was paid §,l _._,_

 

Nurnber Street §

 

 

Ctty stale ziP code L_,_

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security {sucl'l as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement
d No
Cl Yes. Fill iii the details

 
  
 
 

 

Descriptlon and value o§ property

  

 

 

 

 

 

 

 

 

 

 

 

transferred " was__m,a_q_g: .`

§ Person Who Received Transfer
l
§ Nurrlber Siroei
5
§ city stale ziP code
t _mvv j ` l__u_w______l___`____ _ _ __
§ Person's relationship to you
t _ . ..._.t_.i__..__.._..u.__.___4 _.__, 4 j , ._ _ __ __ _ __ _
§
§ Person Who Reoeived Transfer
§
i
Nuinber Sireet
§

Cii)‘ vate ZlP CMS _____ _ __ _ _ ___________ . ________4_____ ______ _ __ _____.______________._.. _________t

 

 

l

l

i _ .

§ Person's relationship to you

Ofticiai Form 107 Statement of Financiai Affairs for individuals Fiiirlg for Banltruptcy page 8

 

 

io_aitz'=t§ratisier ' . ' _

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 1_2:39:52 PQ 41 Of 46

Debtor1 GERALD ALEXANDER Case number tamm

F|rst Name Middie Name Lasf Name

 

 

is.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a heneficiary? (These are often called asset~protection devices.)

able

EJ Yes. Fili in the details.

" 5 ' :__'i_)_setii`ntiéil' --
`_= `_w`as made v

 

t :insurerstrusttre_;.,_@@a:tejste;er.'

 

 

Name of trust

 

 

`i

l

Part _8_ Lfst Csrwln Financiai Aecounte, lnstrumlnts, Safe deposit Boxes, and Storage Unlts

 

 

 

2tt. Withln 1 year before you filed for bankruptcy, were any financial accounts or instruments held irl your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives associations and other financlai institutions

wide

El Yes. Fili itt the details

 

' _ test itai§lrrc`e before
-_'=f°§i“_s -<_>" transfer _f

 

"'lJat_e account was
_c__ioseli_,'s`l:l_ld,- `rn_ove
' ontransfe_rred_ "-_

._i,a`st_ifd_lg_itsof_ account number ' :_fype_of__a_cco'unt_'or

    

   

 

Name of Financiai institution

xxxx__ __ _______ _ n Checking $
m Savlngs

n Money market

 

Numhar Stroet

 

a Broksrage

 

City State ZlP Codo

XXXX-_ _ ____ ___ |:l checking $
n savings

 

Name of Financiai institution

 

Nurnhar street cl Money market
El Brokerage
a ther

 

 

City Stato Z|P Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
w No
ill ves. Fiii in ute details

     

 

 

 

 

 

 

 

 

justtis¢_s_tte§s_iriit:ji'_ _ee_r.-,iti¢t_t¢"q't_tit¢iis- ' ' ' implicit
' _. m 77 _ -.-- have|t? -
cl No
Name of Financiai institution Name m Yes
Number Street Numher Smm
city stats ztiode
Clty State ZlP Codo

 

 

 

Ofi'lciai Form 107 Statement of Financiai Affairs for individuais Flling for 'Bankruptcy page 9

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 42 Of 46

center GERALD ALEXANDER sammie-rimth

 

 

 
 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Filsi Name Middie Name test Name
22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Cl Yes.l=ltlinthertetails. 7 7 7 7 7 7 n 7 7 7 n 7 7 7
Wito else has o`rhad_a_f=sess`toit? - `: '§ __Desdrih__e_tiie pontenis" ' ' . ' " il.Doyou stills
§ f .' : ' = 7 '. ‘ - . . " ' i:¢¢ j 7 . _: fmh->.W-¢-'W--¢§""¢'i-¢-qmnminw'm-_¢.W:-i§ 'have_it?._ §
n No §
Name of Slorage Facli|ty Name cl Yes §
Number Street Number Sireot §
§
citystsre zll= code
l
girl __ __ __ __ ______ _S_e_¢@_ __ _ _Zl_P_CQ¢!e __ ___ _ _ _ _ _ _i
§ hart jj identity Property von noia sr control rior someone else
23. Do you hold cr control any property that someone else owns'? include any property you borrowed from, are storing for,
or hold in trust for someone.
w No §
Cl Yes. Fiit in the details §
_-i--thre`i€fhs`pwiiéilt'i?-3;`-`;-" _- _ ` "'be`st=_r_lite viz timberiyr..-§i __ '_:jii ix ' -f :\'i_iiiiis"*‘- §
Ovvner’s Name $
. Nl.tmbar Sitreel l
Nunlber Sb‘eet §
city state ziP code §
city slate zip code __ §
_ ' _` lee Deteiils Ahout Envlronmental ln'i'ormatlon
For the purpose of Part 10, the following definitions appiy: §
s Environmerrtai law means any federai, state, or local statute or regulation concerning poiiution, contamination, releases of
hazardous or toxic substances, wastes, or materiai into the alr, land, soii, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances. wastes, or materiai.
3 n Si'te means any iocation, faciiity, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utiiize it, including disposal sites.
a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poliutant, contaminant, or similar term.
Report ali notices, releases. and proceedings that you know about, regardless of when they occurred
t t
t 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
m No §
CI Yes. Firl in the details
_ stemmed ‘uil't"'-'f';:- 1:‘ '- v;§jiiiiiiiiii.ri.iiii ias;"iinj,ii."rr._anr -: __ pari i,'f_-.,°t,¢e_§-.¢ §
§ i
flame of site Governmentai unit §
_ __ .____________________..____ §
Numbar Street Number Street 5
City Stata ZlP Code _
city slate zip code §

 

Officia| Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 10

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 43 Of 46

Debior 1 GERALD ALEXANDER Case number umwa

 

 

Fllsi Name Middle Name Last Name

25. Havo you notified any govemmentai unit of any release of hazardous material?

a No
Ci Yes. Flll in the details _ __ _ _ _ _
:_'Govel_'nrnental__unlt _` "_ __` " -_l§nvironinenlailaw,_ifyoul<`_now__lt_' _'

 

 

 

 

 

 

 

 

Clly State ZlP Colle

milo

El Yes. Flll in the decalls_

   

'i::`¢°ll'lt'orallenl"-'v " § .Nail've_b`f_¢hl_l cass-5 l §§

 

 

 

 

 

 

_ __
§ Case title i
|
§ Court Name §
lilurnbar Strecl §
Case number guy slale zlP code l

l__

` " alva Datalls About Your Busll'lass or Cennectlorls to Any Bllsillesa

 

Name of site Governmantal unit §
Number Sueet Number street _ __
Gitv Slata zlP code

 

   

§ zs.Have you been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and orders.

6859

ne a nlra _j-:~

5 status or_llre '_

ila Perldlng

§u On appeal

1 cl Cencluded

 

Cl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
§ a A member of a limited liability company [LLC) or limited liability partnership {LLP)

cl A partner in a partnership

m An oificer, director, or managing executive of a corporation

a All owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part12.
cl Yes. Checll all that apply above and fill in tile details below ior_ _e_a__ci‘_l bu_sines_s._ _ _ _ _ _

Describa th ` "ll__r_e o_f the business ' Employer identification number

  

  
  

  

 

 

 

 

 

____<_?_iu___ _ ___Sfafs__ §§P¢~`_P_d»_________`_

 

 

 

Busirless Name

 

Numiler Sh'eet : . " ':
'-. ' estes business existed

   

-N_an_l'o _of_ accountant o__r bookkeeper

   

 

From To

 

 

 

 

oily sure zll» cane

 

Olficial Form 107 Statement of Financiai Affalrs for individuals Filing for Bankruptcy

` 27. Wltlllll 4 years before you filed for hankruptcy, did you own a business or have any of the following connections to any huslness?

  

 

page 11

_ `Do riot include Socla| S_ecllrity lll.lrl`lher ori`llN. _

Buslness Name
ElN:__-m____________
Numhor Street __ __ _ _ _ _ _ _ __
_- ‘f __Da_tes business§fe_)_llsted j'
From To

  

 

 

CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 44 Oi 46

Debt0r1 GERALD ALEXANDER Case number umwa

Firsl Name Mlddla Name Lasl Name

 

 

   
 

   

` r- Employer ldentiflcation number 7 .
Do not include Socla| Security number or i'l'iN

 

F:p¢_§¢'jr'lbé_ debates bribe mi.`s"mé§s_ ' `

 

Buslness Name

 

Name of_ accountant or bookkeeper __

Nurnber Streot

 

 

City State Z|F Code

 

l

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
lnstitutions, creditors, or other parties.

Elno

El Yes. Fiu in me details ha\ow.

  

'} liat_e_:_[seu_ed __ _ -_

 

Name ma l omwi

 

Numbor Streat

 

 

Clly State ZlP Code

z j Slgn Below

 

 

l have read the answers on this Statement of Financiai Affairs and any attachments, and l declare under penalty of perjury that the
answers are tme and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in lines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

X §m ii ,,4€%<'¢§<@1:{;& x

 

 

Signeture of Debior1 Signature of Debior 2
,»'W_w~t . M z ~, v
one f 4- 5 0 § ai Date
Dld you attach additional pages to Your Statement of Financiai Affairs for individuals Filing for Bankruptcy {Official Form 101)?
w No
13 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

L_..lNo

q Ves. Name of person JAM ES HAWKENS ' PREPARER _ _ . Aiiach the Benkruptcy Petr‘lion Preparer's Notr‘ce,
Declam!fon, and Signaiure (Olfccial Form 119).

 

 

Ofl`lciel Form 107 Statement of Financiai Al"fairs for individuals Filing for Bankruptcy page 12

 

 

._CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 45 Oi 46

Debior 1 GERALD ALEXANDER

Flsal Name M|ddle Name LestName

Debior 2
(3;30|4$6, if filing) EratNeme Mldd|e Name

 

Uniied Staies Bankruptcy Court for the: Dlsirict of

Case number m Che£‘,k if this iS ali
¢lrknewn; amended filing

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 wis

 

 

if you are an individual iiiing under chapter T, you must fill out this form if:

il creditors have claims secured by your property, or

li you have leased personal property and the lease has not explred.

You must iiie this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. Yoo must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information

Both debtors must sign and date the form.

Be as complete and accurate as possible if more space ls needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known).

l.ist Your Creditors ililho Have Secured Claims

 

 

§.1 For any creditors that you listed in Part 1 of Scheduie D: Creditors Who Have Ciaims Secured by Property iOfticiai Form 105D), fill m the
information below.

_ Dld you claim the Property

   

§ identify the creditor _a_n_d the property that is collateral ` - -\llih_at do you intend to do with the property that _

§ _ __ _ 1- - secures a d_ebt? _:_ __ __ ___ _ _ _ _ __ - . i__a_s_ exempt on _Sclr`edu_le C?
§ Creditol“s

§_ name_ NONE E] Surrender the property. i;l No

g _ ._...…_ __ ._._..__..__ _ -__...._.=.--. . .. .…_ ..… l ._ ___ n Retain the property and redeem n n yes

Descriplion of . .

» properly m Retaln the property and enter into a

Reaflinnetion Agreenrent.

securing debt
n Retain the property and [explaln}:

 

§ C'ed§t°r'$ a Surrenderthe property ~ ij No
name:
"`" ' " ` ' L_.l Retain the properly and redeem il. El yes
‘ E:::;§;mn of m Reiain the property and enter into a
Reafflnnalion Agreement.

securing debt:
m Retain the property and [explain]:

 

 

,.._.….ai; ._

 

 

 

Cf€dif°l"$ El Surrenderthe property. El No
‘ name
' ' " ' ' ' ' ' " ' ' ' " ' ll Retain the property and redeem it. E:l yes
:;S;;Eion of n Retein the property and enter into a
securing debt Reaffinnation Agreement.
m Retain the property and [expiain]:____ g

Cr€dif°l`$ n Surrenderihe property. l:l No
§ nar"_'_§i_ __ _ _____ ____ _ ___ _ _ __ . .
__ 4 _i . _ __ _ _ .. .. .... ..... .. DRetam lhepropertyandredeem|t_ DYes
§ E;;c::§);'°n of n Retain the properly and enter into a
Securing dam Reaflirmation Agreemeni.

Ei Reiain me properly and rexplaln]:

 

c
x
§
\'
s

 

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 

_ CaSe 19-00056-RL|\/|-7 DOC 10 Filed 01/22/19 EOD 01/22/19 12239:52 PQ 46 Of 46

esa GERALD ALE><ANDER Casenm§e§m,§

 

i'-’irel Name Mlddie Name t.asi Name

List Your Unexpired Personai Property Leases

 

 

§ For any unexpired personal property lease that you listed' m Scheduie G: Executory Conlracts and Unexpired Leases {thlclal Form 1056),
fill in the information below Do not list real estate leases Unexpired leases are leases that are still' in eitect; the lease period has not yet

 

 

 

 

 

 

 

 

 

1 ended. You may assume an unexpired personal property__ lease if the trustee does n_ot__ assume it. 11 U.S. C. § 3_65{p)|2_)._
Deecrlbe your unexpired personal property leases . `: _ _' __ _ _ _- _lllii_llt_he leasebeassumed? _-_`_
_ Lessor's name: _Alvl_eER _v_v_c)oDS APART_MENT l:l mo ‘
': MVes
l Descnptlon of leased APARTN|ENT
property:
Lessor’s name: |”_`| No
§ Description of leased a Yes _
§ properly: §
_ Leesor's name: a No
__ __ _ __ __ _ _ _______ ___ ___ ____ __ ___ __ __
[ Description of leased m Yes
‘ property:
_
Lessor’s name: F_] No §
Dascription of leased
properly:
_ ____ __ g
Lessor‘s name: C| No
Descriplion of leased §
properly: §
§ Lessor's name: {] No
, __________ ___ __ __ DYGS _
Description of leased §
property: §
l
n _ _ __§
Lessor's name: [] No §
§ .. ..,.__.___._- ______ ..._... . ._ _._,_i___._ _ ___ _ ._. .. __ ..__ ._.._ _. _ ._......___=-...___.._ _ __ .. .___._ _ __ __. ___ n yes §
‘ Descr|ption of leased §
property: l

 

 

 

vi Sign Below

 

 

Under penalty of perjury, l declare thatl have indicated my intention about any property of my estate that secures a debt and any
personal property that' rs subject to an unexpired iease.

x [C____ §___§_ C§§§&{ t;i“i§‘f g x

 

 

Signaiure of Debior 1 Signature of Debior 2
~_,._ ‘- ex ri"

Date,§_ z § ?@§ § Date
MMJ no r YYYY Mur DD.' YY‘rY

Oiilcial Form 108 Statement of intention for individuals Filing linder Chapter 7 page 2

 

